                                                                                                                                                                                                                                              )
                                                                                                                                                                                                                                                                                                f
                                                                                                                                       ,   .
                                                                                                                                                                                                                                                                                                '




                                                                                                                                                                                                                                                                                            \    ~
    :
                                                              lr-J lh<..                    lAClllf:'.cA              st~-l.es.                        Dc-ST-nc.__t cou_r+                                       fo          Y-    l're..                                                             \
                                                                                                                                                                                                                                                                                                 '
                                                 .,.-.-
                           ·-                    ~·Cl ~-{-eov                                   ()lsfric..+-                           D-F                ~Q'f-fl;\               C. ct     ('O ·     l i i'J 0\.                                                                                     '

                                                                                                    \{\).est uN                        0\ v I'S\-o                        N
                                                                                                                                                                                                                                              FILED
                            ---

                            -
                                         ,
                                             ,r
                                             -                      .
                                                                                         No             I

                                                                                                        '
                                                                                                             .:;·.n-c~-                                   \'5Cj-.                B.12.(t)
                                                                                                                                                                                                                                           MAR 16 20ZO
                                                                                                                                                                                                                                   PETER A~ MOORE, JR., CLERK
                                                                                                                                                                                                                                    US DIS~ COURT, EDNC
                                                                                                                                                                                                                                  BY--                 -~--DEP·CtK
                                                                                                                                                                                                                                                                                                  '

                                                                                                                                                                                                                                                                                                 ~,,




                            -                                                                                           '
                                                                                                                         '                                                                                                                                                                            '
                            __\An df,J 'btee-f -e.s. D.f Arre..r1-cC\_                                                   I
                                                                                                                                 Nott'-c. of-                         f i t.•f\) ~ of'                    rtd .,l ~ +td rJ'CL I ob~0-10J.!S
                                                                                                                             '                                                                                                                                                                   ~
                                                                                                                             I


                            - ~~-f=-Cfc-f-:                                                                                  1to· fH-                      S-e_/\)       +-et11 c.:e_ 12..-e..fo it t- OJ'\\O\                         £> (   ~ & '-r-> ~Rt.TD+-                                  I

                                   .                                                                                         I

                                                         \JS.                                                                1•   :Lrfo •rn<>i,fc-o~ · -\-CJ Mt H~ .,,-t-e.. ·~ eN f-<.N (.-<;.,                                                                     .            '
                            -
                                                                                                                         ,         I

                            -    )( "l...ll i   e.r      (YI~ (    h1cJ 'Sa.1"7\J\;Vl°'-Y- +-                            I
                                                                                                                         '
                                                                                                                                 -~f'D~c).                          f-tir 51,1.C\,{,t       to -(-tt:J R                          (_r1'M      f        6~                                        i
                                                                                                                                                                                                                                                                                                  ;

        .,/   -



                                                Con1.J1f,,        Nov0 1 ~O\,l)l-Li" j/Yilltot\l                         t0i.rcp.i.Jtec..A-                         b~ i11r~f-c-r.                          l(    (VI       t, r!ei rt (,Lf,,,t;_ r+            /I
                      ·,
                                                                                               ti
                            _ 0Dd ~c....f-i'N~~fcu+._(                             "Of               J efmcl"'oJ+-                     I i\l        f--~~~-1. r&oiV                                   cA.
                                                                                                                                                                                                                     $.A_;          =uvt.rt<;,              owol
                  '                                                                                              -
                                  o\ -e_ 9--<.NJ.q_tJJ_..           i (V    t::rro r                ~       'tN..    O\,Jq,IJ<...                ot. t..+10N<..cA
                                                                                                                                                                                      t"'""'<-       ~d.                    .h<_,~\c.\.I          ··   5.+ ot.1-c.,<;.                      - :

                                 \N          w       r ,-f-il'J~        '\-'N.. -?.,      '-e_i;() ~· N"''-1
                                                                                              ..,) .     __,
                                                                                                                     G\.Jol >hOH<'·\...J ob -'-!_ 0-+ i" ei N-""'                                  ·+~                01     ot, j-   e•,-""--1.
                                                                                                                                                                                                                                                        I
                                                                                                                                                                                                                                                            IoJ-?-Ol(Vl     cd-1(;..::,
                                                                                                                                                                                                                                                                                                ·'.



                                  S e.N t.eN Gt'rJ~Vl <J.e.,L1'P-{....                                           (~!\)~{.~,                         Pul•c...'\.l               1:. t '1 t-e.1>1~,Ji ""'                     C<J"r-/-q~.Ne.J                    ;N        o. i-
                                                                                                                                                                                                                                                                                                 I




                                                                                                                                                                                                                                                                                                1
                                  6 N).-H~J..                       -t'rol'V"I      +rt. f r e.s ..e. rufe/lle--e__                                     ( -e_,po r       :l-     CV\.J. -f-o P- r -e. S-c.cl+.                                l,-v f-u rCVJ.<v\-ic          i\1
                                                                                                                                                              u




                            -
                                 f-to    f'I\ L·h'~ °'1.f-{, ~                     s. ..IL I\) +e.,'1 ( ...e_
                                                                                                                                                                                                                                                                                                '·




                                                M~. E~r
                                                                  1 i,i.l-tei. r+ f \)..((.\l\e<,N'~ to -+t.J                                       e..           Cft'lvi         f       (2.1A ( ..e..          3 ;;;_        (r ) £~1                     'N...c .efo,f                       :

                                   t\i:V-e...<.::,
                                   ~
                                                        yy.i-h-C.:"2-           o..'.b -\1rL                i)~J-e.c.....+1' Nr-e.<>L~-\-'--(                       ~T'ct                    c.o ~I         .o.f             ~             -f'or.e~o1'Nf::>

                            . A-MNc'aNC!.-l oh 1-ec..,+,'oi\JS.                                1~ f'"~           ... .e.l'l f JLl\JC....e, r-e,por.\.. 0ttc:J · P- ,:es'{Nt1VU.AJ+                                                    Of--        f f'l)-R, f IYl c,d, "QA)

                                 ~ P". ittJ:a".., s.eN-1..wc...e \M,~..,<,'J_ f-M .,i.NJ_ -h f<_.~ . ·~ CJ1 e ((.v.J(.. 3;>... (-t)
                                                                                                             I
                                                                                                                                               I:.""
                                                                                                                                                                                  \
                                                                                                                                                                                                                  'yl.,.I



                            _UL) ,-3_d. (±)_W®(i r) l0°":, ~~-!"-! s e.c.l vlf "D_/V -tN.. Vl<'ll-t:--c.J sk"1--o;.                                    f(IJ

                                                                                                                                                                                                                 I
        (\)                  PIooG\..+tor-> ~(,~ CV\J.. i~ U.oiti~                  ~ t-"'\]:l-~ f-\-t+ofl\}.e-t c:;. oR:rc--e.._(" f-"S; r'd-fhr!:JJ-
        '--"                                                                     ..

                            ..   t'his           p/-e . . dt'N'c..,,..     Is      lr-l         e1.Jd_ HiON                       1·~ -"'1V¥1
                                                                                                                                                ,      - ob I ~CT/0 r0-S,
                                                                                                                                                                   f .
                                                                                                                                                                                              -fd-ecA Oct                             CH..        ciioow+-                                 --
                                                                                                                 ~




I
                                                                                                                                                                                                                                                                 .
                                         Case 5:17-cr-00134-BR Document 271 Filed 03/16/20 Page 1 of 30
                                                                                           '
    ~~-------                                                       -                                                                                                                                                                                                                 ----- '
                                                                                                                                                                                               \




                             _.-            @._"'"qt_ ~~
-------- -.J"-ro
                                                                                                           '

._______, A+ :t=t                           t~_
                                                                                                                                                                                                     -
                                                                                                            \


1----------;                 '"30 \k-t+-q_ 11.,o\c ;N~ON                                            P.t..·h'<ll\f"::i vie ' e.. r--i-crt--           tr~rll•'N""°"l          1\-(.:t<<JN~          A.Jc.l     i"V-et<:f"o~             ~\re..      C..<>t.o..1


                                                              ~ <. C). -\"                    \;)..(...         0.       f   i•+tC-f' 11'=t<>Jf- •      fk-         (G... o r     c).    JoL~-              ~             rc.-f l<-c..-+        1)~1-~~

                                                             ~            if-          O..N    '-f__S.k.                     { r> c. "'-·+·Lo-I.     Cl.';;       e~-te.0+1""v (           ~.!!"!...f-.tt ,. +r <-<:...     to     b v....y_          ~Ne!.
                                                                                                                                                                                                                                            1

,,__ _ _ _ _ _ ,_"the. (".e (or c{                             i\o-<...S            ~ 6-t~+-l. '-flr"vT .S/"14                                      I o c. •1:f·<.'c)        ().(\~      ~°'"'{-         w~r-.(.     f-_'-'-fC(tl.(...~                 b..io-l

,,________,_ r ~-fer-(J\.Jt;.J..eA                                  ........,    L\)   r\1-i I rJ          ""f<.'-t...       ~v..~rM&.1'~                     \ NJ...c't..trt~<'fr

                                                                j




11-----          _ __,_ 1:   N     =Fl-I~                                                     ...
                                                                                                                                                                                                                                        -
                               //
                                                                                                    iJ_
D-------t-                   ::H:L_~ 011.t (r.J(Yl(..Vi- o,..Ll~~~ N 11 ~'°<> hjq"1Q r<::,
                                                                                                                Lt   ,                     L
                                                                                                                                                          cA .t.    I- "l rf'fl t' AJ-LcA -tk tc) tet.- l . b et I cuJ c..e -tJfl                                             :
                                                                                                                                                                                                                                                                     ,
•-------•:                   ~             M   0-    r   t3 ~-<...~ a...+ 'ttx ·h' fYl.t_ ti\~                                              I   F-et.ri'""""""'+-           +it<c). +N.                     f- ('l.~d vt.{~.fl-' $cS.Is
                                               JI.                                 f)                                II
1--------1                   l).)1:1,.,~                    O~lo /.
                                                         l ,__                          I;t · 7 8                            11-e_ so\l<.rl'V~ 1it-<..d-                                           to f- r o cA.l.l...C.."'L            C),J     N'-I
                               G°v i J-t/\IC.e                      ~            +.. et..- t                    ~-cJ            CA,r        ~
                                                                                                                                                       0 (       c.:l"-'""""' l         S-e_ AJ-:f--e.N f-< 't\f '-)             oi-        O\..N'\../

· - - - - · - . ,f?.'i.\f f(lbfo/-                          h i:-e; t!!....£1.f .             r:rf- ~                        {oc......rS.          ~           'Su.. ~fC\. j /\)        ~fer&? .f-            of 'fi.-\ 1 -~                    f'rlt-<.~-ed

11-------- - Du.+                              '$ ~•1'11t·3                     C<.lYl. Dllv\.[..               0.r,o.._      jw_ Atl~d.                           0...IYIOW\,.f.-         r.o<b~ \       IOu · IN c.l1.t..cU,.,<',;.                 o\rY)Li(J-.{IS
                                                                                                                                                                                                                                            '


1--·------t-~ ~u..i..~~                                              k                 e...x t.-l~o-l                          _f-1.)..(S\,loW /-- f'cj                 ~~~                ':l.~I./                c. (V>..f-       ~           CE?_i i)
1 - - - - - - - - - . ----,,...---                                                                                                                                                                                                                                       .'




                                                                                                      ,1                         .

o-------.,_,IN_                            3UVefrtLUV'~ ~-LJ~'-'tl/vh"i-ri-                                                               (Jinol.1.1..c.:t--e.vt           Ji l;    0 i;    s ;-<ca~ '6. '-1: l                  1'N        fVl ~t-.J./l..\-c..(1---·-

1 - - - - - - - _ : . _ -\-r""'~ cu:.,·h 'c:t~                                   ·sp.J\Jo !vi'µ~                              cf ;r>1 ,. ['IeU l 1            o{.et;\1-t   J._ f! 0 P:!::"1·-L:L wk.Yoe.                       ~ V"L( v-.z.
                                                                                                                                          dt
                                                            f o 'f¥::'+':f--e_                        X C..-e,..e.cJ.u.J .                       io l oo0 . <;JO                  \IN_. S&-~-ttiNtvlA,.,c:(-                      . ~'k.:),                  rd-

                                                                    ~4- +V·-<.. -~~t'r-J"1.-/                                            'S ~N-f-Jl...J c....f-t rl'.S- ~                 S\J...~("O L·-t                                             TC>
                                                                                                                                                                                                                   °''"'\.-\ F-rcrQf-
1--------+,SJ.L~:tia..~'1:: w... c,,£ <1-t'tv1 - cMJ_-&i_1~d_ -to 6hoW                                                                                                  v.)V\e.N          'th·~          14-ll..e.:o.(..J         of-~...rsz_

_______.__. _er.,.J-t..cA                                ·~ ~"::.
                                                                           ~-*"-~~+                                                                 ~             +iM.. . ~ov-eo ,.,.~/- -f.:t1'kcl +.:> M·-e..:·&1-



                                                                                          -
                                                                                                                                                                                                                                                        \

                                                                                           ___,
                                    Case 5:17-cr-00134-BR Document 271 Filed 03/16/20 Page 2 of 30                                                                                                                                                               I




 --   -- - - - - - - - - - - • . - . - - - - - - - - - - - . - - - - - - -                                                                  ------~----                                 ----~--------------------
                                                                                                                   (

     -                                                     \




                                                                                                                                                                                                                                                                                          '

                  .f. \.{_ l'YU."·,+ 6f--                      ~                \AO    cl.-e. fl i' N·<:,              o~f-e.tJ~                  o-f-       l 'O   l{,   s. c. J3~_(gj +or                                      (. 0 l.)VL   "K.
                                                           .-.
                                                                                                                                                                                                                                /')                     .

             -     'ti - lo                u:>h~c..Jr.                1l\lc...vl,t;Lc +N..-            ~.        " Vl.n cA.(..f c.v:•.-tw\'j                    Of           C.o"TT c> I                of          ~       \-1'1'.Jc._,.JC. I 'c... (

                                                       I/,
                  :;:rf\I -....f.:t-v\.-.f-.- ol\.I                  f;,l.e<Yt-C.rv-?-        0.ncJ.         -rh.e.. ,, IB                   M<L<>rS":i         of--        ~c<LU...              0 ,...            .f f ~ 1.1ol "1.- / -uJ'f--
                                                                                                                                     ~
                                                                                                                                                                    I(

             --f- { .(.. f-e_t0 "-t                        • (-€. if- -r-t.. N & tc'Lf-f·o"-l_                             Dlf           f:_ ir o rn 1's-'.L               e l -VV\Z..Jt-
                                               -
                                                                                                        ,,                      -                                                                                                                                             -           >

                                                                                                                                                         -

             - J4f-       =ft-        /Cf I    cnJ                   ~~

                   ~ ov-£.f 1'1 iVU.M . Ctll~~ ""-cA
             _ --\+L                                                                                   \~.fl.1.4+Sc...liu..-· ~"'...r'<                             Sv.<. f"'>l-"f\)~d                   £;\_        I o-s. ~          c-f-
                                                                                                                            (
                                                                                                                                                                                                                '
                  ~                                                                                                                                                                       f..                                          £IA- OS <A c._<V'f-
                          I   ()..l    1    ~lo~·                <i3           -rv-..~         ()lvfDVV"I-- ../-                I .v d    1.-LokC,,           AMov/\T<;,,.                      r o "Vi /b 1t-<.d.
                                                                                                                                                                                                                                         -.
                                                                                                                                                                                      '-----.

             -~               u~s ~                    d-1?:. (' I                 (_ n"l     +-        3        l12){i)             a,\-     '"ti-<.        o r I~,·_,_.<>\..-(                S-e     N f-<..t1Jc..+-.'~                    ·     h..e.."'-l'i'tJ ~


             - fi-N.           14-+- ·h.> oN~                            -tor            p-e..v...+sc:..h                  f6e..,_; '-(',        .'.:Jfc,..t-<-ck          OC\        'f<.C..o ( c(.                  (.N             0 pe.N                (..ov-r'i-

                                                                                                                                                                                                                                                                                          '
                  -\-1,,_q,.j.-       +t-.t. tc.+".,.,(                       ~owif                 c+-                D   "!IYl<t ~-<:S                 -\-k..'-\.1-          OLLr                c,l •'-e../\/ f-                    (S           Gt S.k<- ',._r-t'.
                                                                                                                                                                                                                                                                        ..J
                                                                                                        3l                                                                                                                                                                                '
                   -P-o   i        Cl         res td·1.t.+tol"U                               is                 I ~It S°Cal.a. • C( ~ ,                            tlN J            -1-"1. """+         O\fY1- c1w1.:f-                (-s.                (W"]   ~o~J
                                                                                                                                                                                                                                                                       -
                  fl\I        ~C\_(     +             ?if-              Q1_,\.(            A--f+-r:-0-N~                            f-e-€...S,           tr.J C..'-<- r r-l. o.l- ' j'1\J                  f' Cc$;- GU, +t'':[J                                         ~


                   (l\J 1~l           ""'c:. +,'CJ I\,)                 IN        ei   rol-t:r          +o             (i -e..1'IJ    bfl>t--{ ·e.            ciu..r         /1'e__,..;          h..,,,.f                W"t.~                1..1,)(0~{'-/



                  CctNl={,~                            CV\cl                  'f'~N            4-k l N f---tkh.f-                              -fh.01.:f-·          ~cc.-.rl).<.J · .Ptorl\                                       t-H..           ,A...,.r't..-
                  o{:- +-~                    .f-'f MA-.c)_ tu                         ~'           C.<A..r C<.-1\l-f-'                  o\c>\..f~           -th""-+-         w-<--              1'N Co.{_           -ro-eJ               lo-<..c.Cr..U~


             - I))~ UJ-e..                 ~-t..               \Met..~U.               .-to         -fbrc...~,,                       or"\       +k           f-- r"' P==- r-1--'-i               So                i--1"-e..          { OC!..N                !oL "'l..VC-<-
                                                                                                                                                                                                                                                                           -
                  tii I') t-i'N v\.-.(.c) -1-o                            Ct   cc (V(.,<e-             fN ./--< 6 ~ {--                      f-IA.IS\J\. ot,ro.,f?           to       -\1.{_            ~d. . a(-                                 ,..r.J..S        +-
                 (JA.t:)          'i'\l\.L           {'Jof-e..                 ev      it?\~11ic.i~ !:~                               i N cJ~b f .e. cl /\J<>{, <;,.                 A<Jd               +v.e_N ·+w.~                                    \A.I-(.~
                                                                        -.,

                  ~OM             ~'" C""-"'"' ~<-- ~ · ~' ~r;1M·h1                                                                 fr.t. 5' -A.e... <;.-                 ~           oi~r                      f«--<;.               011J.                 (o'krS.

                                                                 '        '      ~J/
         '       1--/1,""'r-       W-.{(.,(,.                  1NC'-'- ( (.




                  tl+ #            20
    _(J;)
                                                                                                                                                                                                   -.




                                                                                              " fbct~J                                                                                                               -      ~/'3
                                                                                                                                                                                                                                                    ~

                                                                                                                                                                                                                                                             ~lie_
                  +'rv-        ~oVUN~ A!l.t~-ui                                                                            ()<"'\~             lN \J -l S:(-.) -i,1t'o'1)               bL+w ~·-(/\)                                                5
                                                                                                             :                                                                                                                                      '
                 {ct_, i @h"L r?                      J'S             14- C-.C.olt-1 f~6Lt,. ..P, r                        ctN            i"r.J-fenvkt)                   /i:r;,""::. o·-f-             !ti 1
                                                                                                                                                                                                                1
                                                                                                                                                                                                                    tioI ovo '/. 7 I
                                                                                                                                                                                                                            1



                                                                                                                                                                    '

    ,,
                                                                                                -

                         Case 5:17-cr-00134-BR Document 271 Filed 03/16/20 Page 3 of 30

-                                                  -~---
                                                                                                                                                                                 -
                                                                                                                                                                                                                                                                   ('
                                                                                                                                                                                                                                                                                  -----
~·---
                                                                                                                                                                                                                                                                               -----------
                                                                                                                                                    -
                                                       Case 5:17-cr-00134-BR Document 271 Filed 03/16/20 Page 4 of 30                                                                                                                                                          ,
                                                                                                                                                                                                                     -
                                               ?;I~('(\                                                                       (Jl.;)(l'                                                                            1-yo.J.r'l<.J1J.J av                          (\111)01
              yr..i rn-a                                                   ~Q..'+"'1               ''.'--1\   J-d"                                "'vr k1-rl"h~ "'3 °i'(\S
                                                                                                                                             -
                                   IVO_I '$$'_I tN <'.jYI $'                                     '1J"::, {Vd- ;j j<)_            y.>-r~,..) 1~ ~+·n~s'z.                                           1    1         es +\JY') o I            N•         r?,N~:J ~ <l
                                                                                                                                                                                                                                                                               -
                    -f.O                                                          ~·                                                                 I
                        Jv1+.              (,V'OJ      j           f"-HYl •:p.J                         +~'-1-\-            IN   Ji"'V\           \:;\ J1C>    !   f\/Yl 'J ?-       d         d-f'''f'oq,~         s       11 J   °J- k1910 ,,,,)'"P 'l:lrJ
    ,.
                                                                                                                                                                                                                                                                                    c~-
                                                                                                                                                                                                                                                                                     \.:_,.        .
                   SJ"'l>ThJ,               <:::'1-0      l        I'\o>-,-,.p -tJ                                         ~          "t~ YISJ 'i'l(/t.               YJ \f'(,)           ',.so 1                 )~i->-f'.1          tA )'<l         '(V ;io-1 ~   'Y\ <;
                                                                                                   \!~
                                   (Vo    sJ J..<l                         Q   1-·                                                                             (V0,11-,.,,,!'l ,j<)~·                                                                           '}1"~o       J .
              °"1r'1                                          )"""                        !v,i+~ .17\:                                     "')-/-0(\)                                              I 'l'a 'e                   ~~$'Yl. ?\1+
                                                                                                                     S-\:.'""! I                                                                        ·-
                               -
                                                              ~7,'J ~~.,                         H1"~1,,Gm3 ''illJJ                        f"'14-         r ~r\lk.1              .,,. ~     t~         "'-,'Q~~Slt- 1 I                                 S.\:Vf)OJ     JCJr
                    S-r'h9 .t.aJ                                                                                                                                                                                               I
                                                                                                                                                                                                                                                                               -
                                                                                                                                                                                                                                                                <s,so/·
                                     <V'b        "','}'.]            QO-;-<t_ 'l t! I ) \ <2.                              )""(l/'l\'J N ~                            S1''.L\<;!CV'                                                                                            :
         (~frt~                                                                                                                                           ct-                                           J"}l'l~">J'--t<::. :w f-"N' f')S):l\O b
                                                                                                                 1¥
               "l+,                 ·~<>-3-~ q,                                   N+              WO)J                ('--,.}l'V'\ '$<>- j                +"'> llv\-            VJ.)'Y.l\._\ .     ~lb _1           (Vt'\) d-          ~        1-itlf" r1-:,S? I o~
                                                                                                                                                                                                                                                                               .                   --
                                          h19"' roo S"'7'J                             ""\+ .            C-,c;v-.....-..u        s<;.o I           \ 'lcYl-)-J      \:I       \!"]:._£)       J.rPN               (ll(l   ,'4->o '.) _\ 1Cldl Jct        I •{g'f        Ol-
              +-v>;;n91ri<I                    y:ivo                 SSoj                 J""Yl+"?-\jt --:iv.+ -JO +-' -io'i/1-k'V(.)                                             /".,._IV Ji.. -t 'S Y'S                    01..\C'f'        (V09J~ohf'l'O -
                           ~
                                                                                                                                   1                                                                           •f.-JOYl')JYic}                ?-J
                        >-fV~?-vJ                             IN   ,'t'J, l (\•      ''     -:r+Q rJ 1;,"-'~? . 1ot:r~ss Y'i                                                                       o+                                                 51W )-1'!{--'   'nJ
                                                     If
                                                                                                                                                                                                   '
                                      7
         /fJ"bc;J                                             f':Jl..IQ           -f"ErnJ+~"'s                       I .>irv>o<::)i         ]1.~}¥-..;i                         t:;;t;.tv d-+"'~ ~ - ,_)                             ~._) Oj-?-C)              wv\r"NY
                               .L t89                                                                                                                                 CJ.\:
                           '   -
          ----,P<>IAA S:""'nl                       -+;vnJ..I f-\,..,          a          S-0                               -?-}<I\\!             ~ 1<...'-J~"2.'J aa-v \                                    %-;.SY\               0-).-   ~'V'lSJ'Y\J ('vO -
                                                                                                    \!)\!fJ                                                                                'l'!J.~
                                                ,                                                       1-1
         ..fYTVJ,, '-'Y'\S'           fJM l      .!f<v>::i9 11..+,1)r.-J                                .l           99          ~-w,·-r:i             _, f\       d-.1\+        <!-\- y.i-..mQ                   ~y»viJ-              t1N       J.J 10        t-J~j__
                                                                                                    .
                                                                                                                ~1
                      -+-u-n.Q+--=i,1 "f'C'l .l                      !>'JV!f-'~~nc;-                                   ...,__,+ J-0              L -\              >-J.-V(\0     J        } ciJ    )----rJJ?c}                (7 J_ilf\--t.     Y.1     .Q\-     )0ar00'
                                           J                  C:;v ,-yo{).Jq.7
                    <;JO '- <2(]-e)                                                               . ~ 00<:>_ ·c,""V\. )I (V"''2/                                      )""'f-! </~-f;')+d·YIJ >tlV'7<{1                                        tA,SyoJ1ftt       l>')"l:>W -
                                                                      I                     \~
                                                fr
..
                       'S,!!"'<fl)J        hi. ~~-/ s >,                  {'JJO   qi                                                                       Sµ..iWJI~ c1---v\9-i4J-1-L .:\-                                   ';>_j. '-lY\O)       ~            1'\fJ~~--
                           .                           I
                                                                                           a-\- ?-f"V::X 1--1+"""-'.! 0.
                                                                                                                                                                                                                                                                                              --
                      +"?flCf"'5                     ?-I!+ -7t:J                  J./YI) 4'\"'rJ,"        j            l\l;Y'?.A'-\t         Y'~'"ai~J                    rn     cf\      <;'("'YI\)"        >.i "'v.> C(,\            l~'~"J Of                 r~f'{lo~
-                  1
         9P'<:20'1! 5                 ~        + ~o-,n<SJ-~f",?f(V?-+<V~<;                                                   ?-J~?-C\-                 )".','""',Ji,_J         rJ 70"        SJ)v<lj-        iW- .-::>/.l'-'l?"ZJ 1";:.p<:l);;T"'(5'iRT-
                                                                                                                                       '
               I
               -t-~-J..r-n?)                   l L ~'99                     W<>J-j- ·('~                                   '1-l?(fl "':,CV'>? 0           I        L-1            S.J-l>Yl<''J           c-1:c                O)g I/~.$ ~ais                     /.:.1:
                                                   I
                                                                                                                                                                                                                      ,,                                               l1
                      7"'51-71-/                    +~                -fSJ                •::>s_o I           ) 1-o Ylf-;J     "1.. ./V ;!;/       •     ~~"""'"J. ;p..ri#1-J'l'I ~ J1'> 3 i""vi.t- c; J'<J~o~ Y.> -t,i -
             f1"NY-' rv.:i.,vr,                  'S_'            ~J-:;j                7<¥          -J. fY!o-J '9,,1 '4f-. ltJf/ (YI i" ;i._.yi...? '] () s s '() -i; 5° l                                                   ]"'°Yi\9~          ~
                                                                                                                                                                                                                                                           '\{~O~f{,                                   -·
                                                                                                                      .-
                                                                                                                                                                                                              -
                                                                                                                      -
                                   '-                                                                                                                                                                                                                                                   '
                                                                                                                                                                                                                                                                                                         ,
              '                                                                                                                                                                                                          '



     -
                           u"'cl             w          Sv.l::.J--.(,o\-           loo.ru~               \iJ"- r-e- ~o+                     -~vncl~J eM_c). +\--l-F·cfo-f..£                                      ~                  p.-t(.e._~cl                b-vJk~
                                                                                                                                                                                               -
                           cl          c.owvl-              1i     ~0_;_~ fol'                                    fN"1~1\fC--lN1..U"~                        f- \,(. ( f-OU.?:.e..             OJ-L              (Nef-1--             v 1'c..-+ri'tvi- $                ~ct;
                                                                                                                                                                                                                                                                                       +k1..'
                                                                                                                                                                                                                                                      -
                      __Q;1cl                 Q'IO t-            ~..,u;, \- "'l;rJ                Cm~f"-'6 l- c~ ~                                                  ll.c...+v..,,._.1        (..roS          ~       b-(!Jt-1..L-Y                    #-L-                   l0        °'-rf~

                                                                                                                                    .                          .                                         I

                           w-e..u v-so?                           ~J..-LcA o-f> -h-e--                                    b- G>l'l~-o.(- Co"Jf)../.- L 3 J fr ~ ~                                                        uf-e.               tv.H-             V 1 'c....:ft lv2 ~
                      ..                                                                                                             - - - - - : - - 1-- -1-f

                            <Mc)            +fAl            (j   -<!ctS.oN<>tb_k                        .('.-u    f-(.. 'S~<..-c.ci.bi-z.                f- -e G v...ru ·i      'q_   r "j         '11 c.. r n-}                 £,ul-1 ctll.IC~(Yl(_f'vo/--                           e I -e.n-u;sl
                                       -                -
                      - clo.e..<;
                                               µ-tJl-            Cte_~ -to                        ~(2. ,-E:uot :,LWti.f-- c;1-&                                    +~1-(             ?"        ~C>            lJ , -c,,·h 'yv/                   ovi.,c) (VO                     o      f~,.r:;e
                                                                      /

                                                                                                                                                                                                                                                                            ±1
                  __ -fur_£,..l~n'IJ-l\.t-                                       (Q'-A.r~o-v
                                                                                                  '--
                                                                                                                 for       C.eiv11rf"~               I    ~ ~ i
                                                                                                                                                         1-1--1-lo
                                                                                                                                                                                             °'1'Cl· +¥-<. r-.{.. ..fO µ..                                 -+-~""            - oLl 1            a.rs.ou.
                      .     Sln.q,t (             \
                                                  bf             rex.C:t'-(..c;£.t,J                                                                                                                                                                       (



                                                                                                                                                                                                                     0

                                                                                                                                                                                                                                        I

                      -


                                           toss .;i, {;:g-trc.lu                                        V_ Offill\)\      I'            '
                                                                                                                                                                                                             frlL<;;. at 1e elN. cJ                                   c;,      et.-+ 11-
                           Ch~                                                                                                 ~IA-€
                                                                                                                                                                                               '""
                                                                                                                                              ,'A)                                                                                                             -(A,
                                                                                                                                                         CN\'-l C.IMC)Wl.'f
                                                                                                                                                                                                                             •
                           _3-ta           ,of-       -+w. .&v:&J -P-                                   '-t.S-e.JV.f..e...uc.-(:'               :r..~~J:(j cv+torJ                                     (-l.f- 0 ~ ;-                        A \\..c_c:;..e....~
                                                                                                                                                                                                                                                          v
                                                                                                                                                                                                                                                                             0-


         --           - -~ G-+\A."V l                       lo<;.\.             &,o•              G-Vl.-trrA-~                          1'~
                                                                                                                                    Oom1rJ1t                                   fb .e,-h.JJ -l. ..e_ t'1) -t\.t...            O.../Y\ OVV"I~                       o+
                                                                                                                           -                                                                                                                                                                                     '
                                                                          {I_
                            $ ') O/J)_O-O fo                                     l 3 °l--1-~'\-::.                         it- is               -~e._J._                        S.h.R.         \-,,.         cc V 1'-v-f1\v7                       (,t,~~ .'.'.l            d,.gl.\

                           .A t f          kcc-,,+•l:./\l            No-t-e.. ~B                                      Ac...-·h-t.ci.I i oSS.                   t'il'f!tt.-&S ·        +\....t..          f   .ici. <i,.1:; '1J "L&l'J                   f--o (-C.. ~-<- -e q.~le
                           e<.-C--..;..JV'1'<t fvl                   h"'-r""            'f1,,. .,;.i.             · r-<... ~ ..tr +'LJ                       f-rCJYVJ        -11-t.            o.f.-te.N~                              ~,vol              f_ ..,t. ( t14.C,,/\)_,;.
                                                                                                  '-                           \'                        !(                                                                      '
                           to           ~fl:, 1. l Pir-f• lrc .,.,-f10.N                                ('J'ol'e                        V1-ch'M                      M.e.~t'irs.             C\.r'\'-\           {J"--fSOAJ                      V)/.t.o              S\..C-~M,'~
                                                                                              -

                           ~~c-1+                                 15(-- -1'1.M..        l'+c,..-l-VLl>Vl'                 {~)               +N...            Dl')l~           ,~~--1 /-A-(l.(..d              t-l- c...-{-v..q.. l               I c.-s S.             for             (/)t.>/1-ts
                                                                                                                                                                                                                                            -
                            l-1              (W\l           Q'\l"~~                                                                 .PIN\.    c/vLJ                 \oc...~               £r O-N\.                -'.)VJ"\           hv.Jt. I- J B/3. ~1:r(
                                                                                                                                                                                                                                                         -


                      -    INlJ                c"t ,p lf""l;\                   f1PVVJ< .               ·+k               4-c.:i·ut.Otl              loS'::.              r~        /;'M(f~cl -/-u '-l>\--t_                                         '\0eLi l'l1                 f<-S~lt:cJ
                                   :
                           .Pru'l'"l)          '-\-w.            14-tl.i%~J             Df--f=-e_fl)~                       "'!.~            fW. 'i l\>!:.t~rJ-1                      (_o\S..I:_         of- --       t <=>wlt ":;
                                                                                                                                                                                                                                             \
                                                                                                                                                                                                                                                       ,\- 1                 ,-+s
                                                                                                                                                         "

                      _ L4-ll~~-<--tP                       +w"k                 M~:F3°(;tft #Pf..t.f                           Lls.e..J             ()._          t (<t4.J ,,d-f_IL;t--                 D-t.e.J              -{-o               chtei.1\J                   () W N <.. r$}i ''f
                                                                                                                                                                                                                                                                                                       .
                           61- +....e. s\..(.61..t.d                       pro~~tv1·                             o-C       C.~vJ\..1S                1-1              #1.cvl--          14-lo~                1'$        r.oo-+                  ~               (J'ff~/'$.,,..1!-
                      '                      .., .
                      _{Vlf..:.tct.r/;i.th ~.,.+.                           \)JC\;c;,         \f'[J i'"d-t.J                        :£:0( ov-.cJ. 6'40                                All<~'--J ci.c..+                                 ;q,.          N-01- 0\..

(5)                        ..f'-tcl..t r~I
                                                        j


                                                       0 .(:...{:...e_rJ~                    Me. :~ci.r'ivth "1-r<-. · Wt:....<:;,,                                \NJ;-c,;f'-{..J-                -(!~ r .         16 C\.{\-1.I< .{'{41..i.i..-cJ 'fv-e {-(. fo t.e-.
                                                                                                                                                                                                                                                                                        --
                                                                                                                                                                                                                                                                                  ·-

                  '
                      -                                                                                           '
                  '

~J
                                                                                             -
                                Case
                                 - 5:17-cr-00134-BR Document 271 Filed 03/16/20 Page 5 of 30
                                                                                         I                                                                                                                               --                                                                     - --- - ---·--
                                                                                                                                                           ·..




                           . i-k ook/_n ct,(~-~o..+                                       i-e.S IA.\~ c.J                                                  Mt~~..t.-d- b"'1NI< fre1..u..U                                    f-   (J-e_(\)~         ~
                                                                                                                      .eiOtYI            'h"L                                                                            0
                                                                                                                                                                                                                                                                          .
                               c.o"""t->.       1-1         w-<>Vc;,          -k--c... :fVf"\clic..I                  La~                       i..!!JhL'._.h         fil.' ..e-{J!..   c.U(            r"-e..P-~(,~              V1~~-

                           __S_e N f-(Jl{-lc1~ +w-4 ·f!v °'i_f;!o G..rf!-i Ct./\JU~{ f-01"iJf-c- cu;.e.                                                                                                 w-q_ rrct"1rJ                        V0(!.J-c..0


                    ---    . VL"i>'>      'zJ :?...BJ.!-Lat'b1)a.J fo ( covrf3                                                                  l-'.       1
                                                                                                                                                                                              --
-
                           -
                                                .-')~
                                AA fl:         Qi,_ -   ------·
                                                                    .




                           _ l\!\t, cdte.~~ t--e.111~6-t!o+ 1'rrc.tl.(.clL-                                                            Q.l\'4      V 1'ct<MC,. 'fln"\.t- W<.H.                                if~ <>t ~OrJcUo               h-\

                                fo R~.:<.o.Ja ~              r- .R, C.-U.IV 1'"1. r..,,      ·~Gt.rM              Cl. f ~'stN t-t                  WOM                      +k          C\lL~J                 .\t <U.Lct ~                ovvc).
                                                                                                                                         )

                               --k-c.r-<.. u.l Q...,<;.       /Jo        f-1"00--C-       5ub<YJtffi...d-c-i.../-                -1-ri~{                 O(       a__+      ~           or1:5 ~,.1c-r.,<           S-e. r-.rf-c.d-i'-~            '1-k.....+

                           --~~.~sA +h"'Vi-                                ~             Ac+u.ct.-f             \l'-e_N           h.c)t,,,l~           y   's     a.r<.        rJ "1..·ho "'°'ot-!                 ed-"/            V!:i   q,.J~


                                l)   +-   °4-N J, i Olh.Jvl
                                                        -
                                                                          .\:) '§> '\4     -?-tn;.+-           fro.~ I                          !?:. c:t.JI<          C7f       Ne.W        '-! ci\Jt ft:' vYl~ If o N I 16014-1
                                                                                                                                 1:

                           . _£._ t"~J ·fi'rsl-              CP_!_f-"r.~Ji'l:MJ_ _N"-·h'fJ "1 ~fq_r 1                                           Po~                                             ~ f / "11/..n;' c ·v~.+t'·ei.. t
                                                                                                 1
                                                                                                                                                                   /-e_ N   O'I, ',v ::j../


                           _™f-<1eJ_'4-i-f.}e()f-tC... _{..., L                             c,.      t on.cA.           0 (.\.\Jl,N             /..,.oq,.v           Se r~_k._•Jy-S-·                    +...,_r-f·W.r              VVl 0 •-.€ fk
                                                                                                                                                                                                                                                           J




            -
                               (-ecorJ f ~c,_ks                         e. v 1'dJ<.<VC...A. --l·V-..qJ-           'fW_                b~.t1Lf:.;c..._t·"" (                 (Altf <.-~+                 IN     ~             iJ-<--ol.<1,:,        o.f-

                               +c\,t.-<::, f-     \r)O\.\K...
                                                                --~--h.e,:tA.1                        t ri~rrs         f..-( re ..l.            01..:f           s .e.N +-e.c.+r '~

       "-
                           -

                           - _}]±# g_5                                                                                                                                                                                                                               --
                                                                                                                                                   $1
                                ios~        fi:, r      @-tA..e.(ol«               Ool"!ll'.~tA....t.                  a11 .... ~c;.                       lo       ooo.c,-o                   l1:1S    ~       +v.~. )4/k~ci                         to-s~
                                                                                                                       ~   }


                           -
                               ,-~        LJ..l)~"l.e~o~c)                         b~       O.f\':/       ·~JFd{_l\}U-                    ~'\cl~                                c_ c,,ri,·f °t o'N            t Nf-~~f-                       CA..l\S'cJ

                           . __f l'N':'rfU c..J1c._~c;,.                               fed~              i-1N.          if- f .e.u ,e,u;i...                     \') Q    l'"tC>{.~--\:.1-<..                  o\.o f-e>t I' "' -u)               ~r

                                                                                                                                                                                                                    '
                           _:+w.           P- (C) ~d-'-1-                 ti.A. t:-l"'c.. {          (YJ ()   F-<..        ~   e, I· I           [tY(\-           v .- c:,.+,·"'        Q-C    ~l~N     1+1o>/\I        OJ\ ut       f- vL r -s. vi evvt-

                               tv J.\'O l. I ffijrtJ.)                     O\..S       l 't; L-L.Sc.... l "?, ~l"l               -o..ff<_..v<..t                  (<-f<..r"'            +o         .;l.IO I· I,         Cvtcl ·H"(_            o-?€~

                     \

                               c..hot f     h "Dh-"t.. . i(y,.\,\, l "1.k                -/1-L                             ot-        V-Hk~cJ                     [ CTb)           .fro"'1.                    y.>.((..e_~            bci.~ .flr"l-v.-oi

     w-:
                                                                                                     G\lYl.Gl'W>f                                                                                   "/·vt.t

       .
                               Sk         .~      /\wt-     'Ct vn:.)-.'M                ovs '&It Ghol                         /00--?                  5'-l ~ te-ii ',v 0{/\'1-                    OMC.V_,'vf           of +re                Jtll~~

                           . [o"!>'::,         .fre111t. f1.t           of-FJl.(l/C,...f          OvtcJ. iw             o~f<-~                             \)~         A-IR~                       to    be.~                 $~tf')1~i"'O.f\..I


                         --·
                ;




                                     Case 5:17-cr-00134-BR Document 271 Filed 03/16/20 Page 6 of 30
--
                                                                                   I
                                                                                                                                                 ---                                                 ~~-
                                                                                                                                                                                                                                                               ---
,---------                                                                                               ---
                                    ---,
                                                               Case 5:17-cr-00134-BR Document 271 Filed 03/16/20 Page 7 of 30                                                                                                                                                           -
                                '                                                                                                                      ,
                                                                                                                                                  .,
                                                                                                                                                                                                                                                                                        -
                                                                                                                                                                                                                                                                                                       ..
                                                                                                                                                                                                                                                                       '
                                                                                                       .)~'f''l.r(\               ~(Yl                     -J-i7nJn_,~                    ~t-                                                                                    1'.I
                     fNV"                      h"f·O-/ ')-4"'\ J ~                                                                                                                                  rvQ..'f 'l'"Y- ~ .f'/,I                      ) 1o/~J IV! .-v
                                     [l<'!J-j.UOJ                                .sQ    }"r..i'(J-f~--y'('")          "11.}-              J71'v-n               JO         1'9,      (l'dN ('()o         -tP-N "'ii"1 cf\                    r+innJd ')1"t
                     ·-P
                                                                                                .                                                                                                                                                 '")"{)         ~ ~1
                                                                                                                                                                                                                                                                 ..
                                                                                                                                                                                                                                                                                                    M
                                                                                                                                                                                                                                                                                                    "S,_..../
                ~J~-'-ncT                                              f         ~ -r<-:>-p_1.)                     ~79"".-8                sres                     .!1~.          /_.,$ '£ h<3                  \e1                                                             "O
                                                                                                                                                                                                                                     ey,     '
                         ~\17:>-f'9;,'n'S,                                   ":,-?,1-1         Jn/. fJJ        di        J "'~°!            r7"lC() +""vi+ d"? (V d'f J (\-;;l                                                     s:f'J"}           PJOJ?-J                    ~
                                                                                                                                                                       '·                                        .,l'>vY.J
                                                                                                        -                                                                                                                                                    09... #             f(j
                                                                        ',
                                                                                                                                                                                                                                                                                        -
                                                                                                                      QJ "ti Of.b              ;o}~?I                             Nit-      ";_l      --1:' !,J Ft                     J     Of            ~tp'1-VG)Q
                                                                             '
                                                                                                                                                                                                                                                                                        -
                    ("iJ'N 0,1-1 (\)~                           ~"Cfk' Ov\-1- ?-?;S.                                 b    1   #            vv4+.L -p · .,.,-/~! ! <) np                                          lO          ~.            ~+~ ~"Vt-
           -
                                                                                                                                                                          ,-/                                                                               ~~             # +'ti
                                                                                                                                                                                                                                                                                                '
                                                    :                                                                                                                                           ;                                                    d,11-f>; '1-711.)VJ
       '
                                                                                                                                                                                                                             (V\01../
                           ).,,_)J f\> >=>JV -'7                                 l ~1i-"'k>--Vil OjVl q_                      ~'9'ro'J )'?Y"Jr}-                                         p~lkA ~                                                 J.C) yvv1-p-:u Ai -
                          d-1-V'                    y~<s~?d                            ~1-;...v-~1                    qw                  4-YI-        (Y'<-)   V\        -)'"?   .r\ ;)">?J -r-"1Nl                   ·:>-vo(-1             y'J-.J .o-:>,.J                ~
                          ~VvO                  ~11-r~..r-P -f"..rl                              -;-:tJ?O ..        "'i>-f'I0'3J1•J            ("A/9_!/                  1--Jl.f.!CJ'~                   ~c-~-n.t                                         c;--t_ t q_1V)~~I -
                                                                                                                                                                                           rvt-
                                                                                                                                                                                                                                                                                 ,.
                                                                                                                                                                                                                                                                                        -
                                                               ~        Y"?-7 l"~ ?-Jd                               ·::)ti(Y'] . ~'Lj(Yl                       +~'YI)+ -j:-Q .                 )"'hn-EI.              rt+ -to                      o-':,--n'lj 1"J              YO
                          "~'-'.L 'S
                         ~-io   '     ~?-f ??-}-<;                               "(,;]'"ID       SJ          .l.'11+ "::>r?-J-                                (V'a._1+-'k>,I? () S":'.:.1o            J--U""J\'l o d\iofl                    "'1,.)...      hK> c}r n+.
                                                                                                                                  I
                    '.
                                                                   l~o-4                 ")-0                                                                                                                f\'J'g              -:>N             (Vl'l<>   7         ~\,,-ti
                          ~~                                                                           ~~s. + 'd \ o I -I -}t..h                                                          .1""'+~
                            -
                                           '
                                    Y->..{V)l           19 J   'l<I   'J Vi+..( orJ                     o-1-        --;.N\O 'Vt 5J'V\d                     rv·o d \,-,                                                ")1'{Y/           rv 05Jr             d'        }'d"W!:>N
                                                                                                                                                                                r~c:'YJ4-:Jo~
                                                                                                                                                                                                             •               A
                     '}"?Na. q.v-;n.u r J a-)-                                     '")-('if)   c; 10        ~                                  )'?J.. /'to '1 ")-0':!, ~            "{)     "S?'I-J..R1~·n !I de                    ~             J-(/.     \J\--::T>:id-       s--o -
                                                                                                                          \..i.f .' o'l
                                                                                                                                                                                                                                                                                        -
                                                                                                                                                                                                                                                                                            -
                     /--._,.J~V·oJJ d-1+-                               C'V I                                                                                             2\1 \..\'9J~('('lo-            -l-"::.ol            }'07'Jvq_•-j. f\-1oY?JOfVf                        M,\-
                                                                                       \io>--P.d J~J7'4nt) -;,-).V\~J.J
                                                                                                    -
                     -t9 1//--::J 1!> 3                        d\•"jS y-:i J~V\                     ., l "")? rv"' /V,1-J-                      r~1+rvz.,,--+ ~ ~'Y'ls                      vv..0..9,j-            (>" .!) ,..-3 J i>S,                     (VD'SN1'\~~-
                                                                                                               -
                                                                                                                                      l                          .
                , -j-'?.?--/'1-.               '/        f"'V\O                  J1")>NtvYI~                J'-1:.f ,' ,,.,..             No.~~~!               io+\h?"'.f,1               ~        t"'-''1-\-        -:,?~)!Fa                  "\JWI .f}(\O ~--o'qr                   -
               ')
                                                                                                                                                                                                                                             1
                                                                                                                                                                                                                   ~             -f-'I"'\O        l.'e 1oie · ~t\f·-                                            ~
-                                                                                                                                                                                               '
                                                                                                                                                                                                                                                                           ,.
                                                                                                                                                                                                                                                                                                                        -
                                                                                                                                                                                            :.NQ/Fa.,,:;;J7(<1cflF(JToj:q !"~<()                                                 :TO
                                                                                                                                           -
                                                                                                                                                                                                                                                                                        ,
                                                                                                                                                                                                                                                                                        '
                                                                                                                                                                                                                                                                                                                    J
                                                                                                                                                                     )                      -
    ----                                                                                                                                                                                        -   I
                                                                 -                                                                                                                                                                                                       -
                                                                                                                                                                                                                                                                                 ..
-                                         Case 5:17-cr-00134-BR Document 271 Filed 03/16/20 Page 8 of 30
                                                                                                                                                                                                                                                                                              .
                                                                                                                                                                                                                                                                             -
                                                                                                                                                                                                                                                                        ·-·
                                                                                                                                                                                  (VI
                                                                                                                                                                                                             -                                                           -
           -~gpY\_c.                1-'><>-f'l {    "(b..,   0         "")-I+        <""T.                     t'fff'Jf        t~~d{j                          a-i+                             t~?-Jf                  ('I!             ,~~7JVrCV·
                                                                                                                                                                   )
                      VO    -P   n-1.-1       +-11-r:                 IVYJ..  J-+'YL!- '=:, N ,t                 I ~'JJ IV'I -j b                  <;t          WW                  J(WVv\--                         ., rvd-f->~1 f\ <?               rl\1'1of'\J 0 J
                                                                                                                                                    '     II                 11                                                                                                       G Id~
           - +~    ~?01"'            ('.IO'JH                -~               "H01'\;f                /?Vjf..l    )'la-       (l;">:JtYI                       }$-.::> "\'") J    YI~ ~11-·                  <J.j-
                                                                                                                                               '"ii-                                                                         r' in4>-rJ, ...~rn
                                  ~-G---·-                                                                                                                              uo       s_•        a-rJN~,'t'l:J-- jQ                                 -t oO) "j---o;;r -
                                   >t> f Jo VV -fV"W" fl o CVI                                             - --t""'"'I+       (?J.Q-:J 7-J               J-i-1-
           (u WW~)
                                                                                                                                                                                                                                               h '2       -f'F +llt" -
                                                                                                                                                                                                                                                                         -
                                                                                                                                                                                                    -
                                                                                                                                                                                                                                             L-------
                                                                                                                                                                                                      ~· OS'XJ                               o,S 1j' ?.9
                                                                                                                                                                                        -
             S,SQ I                                                             w-o_jD                      (H"J J.j-J'l"'')                                                                    7<:><i..J <l                     qN            ~~,,,_,_J-J.N,1
                       . I -1.....J- rv>()". I+ ()cl ?-!+                                                                                      .L r.J:t                 ~4
                                                                                                                                                                                                                             -
             P.,~,rvr°t·            ~                -:)Q             ~-N'\O                      "1+ AN-tv if' J                   J       11')         <;'            hNt.?"dtwef)                                 ..,,,' "'11' -Too-:<l-;;y -
                                                                                                                                                           -
           ~NP._~,::-,'$ ?o                         ~-,a          h9           -t'Si"'-1_L 7Q                             '('ld">?-0.          r-1./- 01/                    t'~YiT     Jf fl/.r                     ) ~...,11-:;tJVd- ~                      ~vo-
           r"")-l:JV"'~ ~         -;-... (Y\               h f'Jl;;d MP "")                       ~""4-               --j- <?CJJ_ ~-JOl: (V 0..,1..f\'"'+~_N ,I                                                      -y'~-,_y? ,t IV,1-j              ~~
                  .LNj-                                L
                                    t-'\.ovi+ ~ Q QJ.<fl                             <;;)   ('J            ''5So1 ~~?-}} 10                             ~1 l\I-           c:vvi~t~          nS.- a+                              r:.__J\lq.r! ""' oKr ·
                                                                                                                                                                                                                                                          };f_~--
                                                                                                                                                                                                                                          c:s
                                                                                                                                                                                                                                                                         -
                                                                                 3'$9/ P%J1f,f                                  'i.1-i.-i+              -tHJd"Y1'$                       ,,..,.              -n f'-' -~"'fl,' M:l                      <":hi - s_•
-
                            ~ l'l"t:           ~!                                            'i~ ~ JQ(J.-;.J                  ";)1:> (Y1           1;,<)·1cc.0'1-1;:,                                   --       j      <!               0
             r:i?tt-                                             '\1"'2r r-1:                                                                                                                                                    -+<> 7 rrbir/tV
                                                                                                                                                    .                                           1$'
                                                                                                                                                                                                                                                                         -
             !                                                                                                                                                                                                                                l~          1± -Tl?
                                                                                                          vv...1 " ' /"'J        S.!"1-f..         ~y1o..J.s-nS                     of                  /Jj../: ?wgn S                                 "' g-.--;r q
                   ~~VJ           ~p.,10?-                           <3-../     ~                         t-4-W           r-o:l"f           ~:?(11                                  )_tvbC(}. (i11B                                  l       '75-f'   i   I    J<l
                                                                                     '
                                                                                                                                                           "PV'"'JJ
                                                                                                                                                               \
                                              ...,,9j        ?-)~                        ,,,,, ,1     J ..4-          --fO     (' ~'g?-J cJ                                                                              sV'     \       r    3-'-r"'r'SJ-"
           ~°'1'31               "'17'                                                                                                                                 1:. ,9.' l.f 'I,,"3: Nit                                                                  a-;
                                                                                                                                                                                                                                               --
                 ~S';'\)+          --,o            f-~'{J                                   r-1       I      ~~1-"14-S                  ":>}        '!L, '"'.t-.         "':>""'            T""'r~Jl-j-                                  ,._,,...}-,...,..,S '?'~
                                                                              r.i+                '
            ~         _9Q                                                fJ""'<rY-' rvi+                        'iv   I      ri~-t.'2..11                                                                             -J<l           lJ'U+-vrY-;)
                                 7 '8-nJJ_             ~                                                                                                 ~-1:<:.--nJ-f                      .
                                                                                                                                                                                            "'*                                                               ~
                                                                                                                      '
                 ~Vr'l       )V'IJ'O               'Q.j,                                          ~(>'\                J;:;:_µ7?jo.1d                                             kNl<>~"i;.) C/J                            M4. -J" 0                 )QJ.j-110)
                                                                 r"' r <>-<>--r:>                                                              "'* --t-""vr\'
                                                                                                                                                                                                                                                                         -
                                                                                                                                        -
                                                                                                                                                         ,--
                                                                                                                                                                                                                                                                                      .
                                                                                                                                                                -                                                                                                 -
                                                                                                                                                                                                                                                                  -
                                                         Case 5:17-cr-00134-BR Document 271 Filed 03/16/20 Page 9 of 30
        ' -.
                                                                                 -·
                                                                                                                    r
                                 '
                                                                                                                                                                                                                                                                  -
               -;Jl',).J:>./.,-;J,        JO          ·-J,S;-"'1 ):.J...    1£! pQva ,;..a -~fVfi;JS~IO                                                          '~·ri;:>               0./.     F'~Yl5-1nd                         t <yy.1+ 10
                                           µ.+         CV J.        -f<:;?-Jf~I               } ~ --:2., '-:f~' (Vf}       q        --0       d-f'"lOVl                    JO            ;r-..g-o           <,,'?"Ii 1.o C) IN <"J               ~Jd
               ~#tJ.                                       '                                                                                                                               ,
                                           ,
                          0-0}            '''b S9 /            J"'?-N .119 +sn "S              /.wo p                      ~(J..IJ               nN                    'SJ" 0_1.f 1'1-j:')JV .1·                      J '1-o .1-:J.J N.   '0-          <r-YO -
                                                                                                                                                                                                                                                                              ~b/tt
    -                                                                                                                                                             !
                                                                                                                                                                  I
                     9'J.f"l\,,dw PJ                   -ao~..9      J ON              I    -0b-io f:-f J        0   l1.J    _,.11/rlV 7r r.         ow                       ~.lf                 ;'Yl fVO,Lf 1?N                  . h-t: J'Oi)P' J                       -
                                                                                                                                                '
                                           ~?-J-'":I.,•('\.          JOf       'f\/'0-!+•-a7'Q l . )                    ii-e      a-O·S             l.N\'+"J.I ()                  -fPN          ) d- 1*1--rrl ()) ~ J"orCCJ                     r'Y'f'tJ
                                     ,,                        ,,                                                                                                                                                                                                         -
                        t.q1..p,1 (\             Jo:}-         ~ 0,i+H-?G                 <V~+~. .,1dd-<ef                     I ' 1"0\ 'e           b~~1-1                       er?- $                  ':>Sol          kvo (", 71of ") -1"\ .5
                11                         ll
                                                                                                                                                                                   . \ -
                                      -+~             f'-.,' jO      hr.\,\.          90       5/h\l+'"J._I(\ -tf'N                                       I~                      ,.,H,Af)-o"" .o?-S q'rls . TJWJh-tJ'VI' hJ c;
                                                                                                                                           ~"'
                                 ))-..:?        ~           /"rVI?         tlY,l)OY>1'/ t;'I~             j'li~n)o.Jol Ni+- ('I!' -/-.. ~'-J+fV,1 /Jv.>                                                   ~'v\O       hvY.J (-lWl             ~
                                                 -}0       r~-rp.             011'    --f 0s 1      -.-.90:)-d-b Oit-               (1V.O' 11"''S                          HlV'l~l'J<Jl.IC)t                    {71 Q/i        JJl.t.. <it
                         ~            <?-f                                                                                                                                                                                                       ~
                                                                                                                               '/
                                                                                              l"'\6•rtf.l       <:;                             -s fill'i o ~                                                                                                     -
                                Kt~               -r ~.-01 - (V"-t"3 )_,,-y.o\J\                                           ~ I rvr>                                          ··7:J-r+~1                         'JJ/£N~                   J   ?--f Jll' ·' (Vl      -
                                                                                                                                                                                                                                                                                          '-.
                                                                        ~
                                                                           h-JVi'"J.~--J. !'Ii)--~ d~               ~0::1      J.-ej         <cl~              r'{               11""':l-J\'1        )'\1i.,,J"'J.J        - /tJki'tf ~!OJ~?
                   ..
                                                                                                                                                                                                                                                                      -
                                                                                                                                  v'".1-f ...,_,, (\                  ~07                .. ~                  fVo_?-J-'°kn~I \dd\:;i         .\ ·PrfE--
                                                                                                                            I I                           ll
                                                                                                                                                                                                           -
                              t 'S ~,,,    ?-'1-g      rolb~ '.?vi-;;                 .rsrvrj--;:3 o                    N+          -j Q       1v,'f."1.' fl                     f.<l (\}        if'rJ~ 1(11,'IN oCJ                   Y.lf'.J_0.1'1·        £J       -
               -
                                      '
                                                                      ~'-J:"J-/-~d--$?J                      .....-Do7-...g                ~Jni;!              ('.)..i:,           111,,_...)-.N, I        'r'.11..,,J~1         - t"lrN-f             \.)--{\>       ~
                                                                    ~-'+""+r"O- 'Z> d- j                    r-.v at OK\                 "h l C"J't!            l"J:                    J/'Yld-    rv.1         f!-.11o'(Jl-;..J       - L ~<JC/                       -
                                                                                                                                                                                                                                     "1 £- fr +i?r -
                                                                                                                                                                                                                                                                  -
                                                                                                                                                                                                 -
                                                                                                                                                                                  ,,                                           (l\J{'a}°d              s.1vi+
                    -
                                                                                                                                                                                                                                                                              ~
                                                                                                                                                                                                                                                       ;r9-0
                                                                                                                                                                                                                                                                  -
                                     IV\ ?1=-) 'Sn$                 ~          J.J SIJ?: Y-' _, r'\ q..      ~7'11                    f' jO'Jr '}                          rJl-1:-             %'YJ            ~1/\.'i'}. 'JJ (\     1.(lf\4
                                                                                                                                      -p'\IV?
                                                                                                                                                      I                                  )_' r·Oj--f-f;j tti !'V ;;o. $
                        ~'-J.?.,•(l                 ~~rjJf;/                                               ro           Avxi                                '1,..'1. s                                                                        +~"'/?~.
                                                                             1V:J .Nr2_.,1 -f .} q:; p
                                                                                                                                                                                                                           ;
                                                                                                                                                                                                                                                                  -
                                                                                                                                                                                                                                      ~~ #'--Hf
                                                                                                                                                                                                                                                         -
                        ·-·
                                                                                             "'5~)              IQ         HJ-;}             lf'l?llfl                                                                    )'°?-$1> '\J\0J Y\J\-p J
                                                                                                                                        ,,                      hq 'ro 10~                                 ~
                                                                                                                                                      ·''
                                                 ("'l.h:)a1                    -:j>Q~_gd           ~                ~<>(Yl          -r-ori+,           "';:,-()            ---n.svo'(-'-J (\{}                     1101,         Y'h-f-' o(.\<f
                                 'S""=>(Yi..                        ~                                                                                                                                                                                  ·y,s--
                                                                                                                ~
                                                'S~                                                11(7>1 '1(1')                                                                                            rn-fJt:>(V\-1}            _...fJ'Y'(,f'J   . ?4,-
                              ~                       rn . +v110-..0)!'.> "f!-l;;s;'                                       Sh·             ")o'r, ~---wlVfl
                                                                                                                                                  h f.f )]                                           }I
                                                                                                                                                                                                                                                                  -
                                                                                                                                                                      ·-
                                                                                                                                                                                                                                                             -
                                                                                                      '                                                                     .-
,
                                                                                                                                                                                                     /
    -   - ---                                                                                                                                                                                      '                                                                                          ---
                                                        Case 5:17-cr-00134-BR Document 271 Filed 03/16/20 Page 10 of 30                                                                                -
                                                                                                                                                                                                                                                                                                       '
                                                                                                                                                                                                                                                                  -              /
                                                                                                                                                                                     -                                                                            -
                                                                                                                                                                                                                                                                  -
                   (J-,bb]                                      '   S<Jh '3Yl                           11.s                S'J.-t~                           (°ht_IVY'\              (\
                                                                                                                                                                                     .-------
                                                                                                                                                                                         s__'-+s~-n')                             rv !
                                                ~h                                                                                                                                                                                          r-rvr                                                 -~
                              -f-.J ?'"\'?)                 --;-i.vr-;      dn5 -/"'11--                                r .rr'lS ~                         (J .L..-C ~ _b h (                  J   Y"J -v;:,:.h---e,-;rrr-1<3 51
                                                hb                  l;VQ'J<::>~               - (\ .~11<>-J 'S                               yi"{IL>Yl                 r')JV~·jv~'S                        'k'l VJ          O\..J>Jb14W<t               ot
                         f2'~                                                                                                                                                                                                                                                . () \ \;;J-
                         yn>-:,Vl                  'Lf\'0..'-t"")~l('IVO)              J ~{J(il                        >j'? 1o   t--f't.? kJJ'hJr/-                        i-:>   11(1') -tf-CVI hlf?W-)7 JJ1o_,c ~ (V?J' 15- -
                                    it''fl~Y.l(V'J-j- ,.,,o~--r'                                       J          1~·w1(,l1                   '0-/-           i11~1 J           'S_•1\J\ "}£y v.:> "iVl-f:,n,,,,,J o /\ ·' YJ~~ VY1                                                           /
                                          .        I                                  J'
                   -pN'fJ             ;/.:; l ..J.     f'ld-En -rf1V!1-~(V,1~rv).f                                                 n         tPN                ~'\\O ~                  S-t-' ;Jn s ~ ")")                 .!~.JV YI CV\ 0 <{)          )   '\                      /'
                                                                                                                                                                                                                            ' ,
                                                        :t~ -Y.t:YJ                        .-OAIJ (Yl                                          )JJ              '1.>-h~-;-J ,1 m o CV                       , (\         ')1-+~s           r~-
                              p     )?-.!(                                  1-vJ+·                                       ~   10--e
                                                                                                                                                                                                                     '
                                      if-..,.          s r'J s lN'l o-:> oJ- +'1~,1 JI                                           -'J-vi-t- c)Q                    {\I Q.ly~ 1a.!          (\       (V      !       (Jl"N~bJ-cp                     ?-!J ll'(fl
                                                                                       ~"l()                                                 -'d1ro                                                                                                                                       -
                           \w      a.:i-F"l. . '-Ov <>     'Jh'"N-\-,                                       r;:i",'¥'IV~ c\                                     1'd" .1)0-J ?-J1il/ i:J. f}J                   #     rl     J    oj. sNQ..J.JOW
                                                                                                                                                                                          <Zb          y'l NYJ            ft:lh lb~~-t\1-
                                                                                                                                                                                                                                                                  -
                                                                                                                                                                                                               """"~ ~/i.o'1".R                        ~
    -
                        _p.r.>.[Vf'I i..1              ~q_, 0 -r                  't:.v'Y.'                 f);;°t        >"' r,_> .o.o;J<fl,,, <s i otJ 'S ~1                                         to            )-fWUy~'?r
                                                                                                                                                                                                                                                       ~VO -
                    ~1?.rv<if..JV-;;;S                         ?--,J DJ-   ?'Ct       lJ 'M.:}- (\' 1 Yl-,, '1-:?e:h-. o                                  ?-tJ7i-(VJ       <:;_J'Jioo /           VI+                    [ --1 "Sffi'Y\.f°)")--:- -
                                                                                                                                                                            ()__
                               '   ..J.-o--J               pw                                                           "J-<)l') . "'$/l/V\L'(°J.J (l                  ('--r)~JH;(                                   C)1    ~l3J          ?-/-l\/f\(3'J
                                                                       yv·v-e.r (\                -f"-1\A                                                                                         ~t                                      ,.,
                                     OrJ •O                     ~                                                       (' r }-J o-~h- J                      . .10     J'W -n-t";} ·bl        . 'Ni'
                                                                                                                                                                                                  . I+- --19                /}/Vil'Ov..lG          ~
                         3-0                                               n-11 ~-                S.S.-0/
                                                           ~
                                                       -;..(!       r-g..-ry.:;            ;M-j..           .J'-J ;     1 ""n'J-j-,.CV ,1                 J~"::l: lfv~0\                    IO             ~\['(\-cJ)             fl 7,f/lr~_y J YJJ
                          -R""J-f                                                                                '
                A.N>:;c/wr-.t)                                                        .J)Q             +"'l>~rJ}- ~                                           -jO . f~Ml,, \ ~ 'Sri,,                           }?                    'i'Vldlr)5 ~-n(f -
                                              71-./J..f-        }.-Q.o-9 ';}                                                       ~                                                                                       o+
                   -t-'81'1.J-I-        -t<? ~'d-Cl                          ~             (" !             -I°' rJ+        rv,'        J'b"J.t;J.:}.J'fr.Cj .             lo     "?-...f'\1?V1        p:irvq)V..OJ 7 _<;J_a_pd (JJ:r
                                                                                                                                                                                                                                                   ;
                                                                                                                                                      I
                    1   SJs.il       ~-1b-f':> 9-n~                               h    ('JO           --1().          +9_gj)~          Q_f\l                  wrv::u(\                      +.o('J                              r.+_rfv'a          ~1ilif'
                                                                                                                                                                                                                   ~-'
                                                                                                                                                                                  "'
                        ~ O-W) ?-.-lf-JYI:}                         ''''() s+ f'i~ c:i                      '?.¥<1-r-5--1-/ 01     ......y    -)0? "VI--\-- .     ~~ D"+Mi                 ~'-h9                          p.}o:nJ M+                   vQ
                                              ~--0             "S~?-1                                                                        "'-:!:.            'S'>O)            f.JaO)rr JI P                                   (v\---:>$   +-Y. <3-C\. -            ~
                   r+~s                                                       "'"Jf-'       °'    J     0   J                                                                                                  .Yt'""'='CCJ
                                                                                                                       3 ?'fJ11 r
                                                                                                                                                                                                                                                                           r··
                                                                                                                                                                                                               'J'>'1n'IJ.}'     -j-.>J--y:Jq..~p                 ..
-'.-
                                                   <YJ                                       )~"''l.y,__I Nd--°1                 "Y.:)        ")NIY'{)             t\J--1{1.'"J-g~   Y\J           J,rv;;,d'Wo)
                                   ~                            ~"'!:."J-f N','                                                                                                                                                   ~               -t"""v\+
~
    -                                                                                                       '                                                                                                                                                     -
                                                                                                                                                          -
'
                                                                                                                                                          -                                                                       '           '
                                                                                          -
                                                                                                                                                                                                                                                                                   -
                                           Case 5:17-cr-00134-BR Document 271 Filed 03/16/20 Page 11 of 30
                                                  ..
                                                                                                                    /
                                                                                                                                                                                                                                                         I
                                                                                                                                                                                                                                                                  -
                                                                                                                                                                                                                                                         i
                                                                                                                                                                                                                                                         .i
                                                                                                                                                    '
                                                               f-P/?_,~d- <;,a-J                            'J1l9Jit"f                  r ,n:)<J'J-J               d-n('(\              "o'(c)VY)j"" ~}                              ~            oo·o
                                                   -                                                                                                                                                                                                          ~
     ci-+        ~~'frY                                 ~             1-~""(IA,,f          iJWlmvo fo/.)14 11 J-ff'l?-11t-,,~ qv.i~ - (ifv"J 1,.cab1J<'61 IP L-1
          SJ_.VVIO~                 J.    <7;}     ~o(                           ~·-                  p:J.    ~lNO ~                                    <ij:      ~l"lfTd-J                     ?11I -f"~1'1V!.                      "S~Ol         ~J:'-
            I
                                                                                                                                                 Q:KUC~J                        I • 1 ~~ b-:,5T1                                     o3:-?W
                                                                                                                                                                                                                  '
                                                                                                                                                                                                                               -
                                                                                                                                                                                                                       ~svj
                                                                                                                                                                                  1                                                                                                    -
                ~ ,1 )°Y":.-(~·oh-,s .                                     -nt-t              j' 0        l'..           +vrir.JJ                   tvbOJ                   Lt-~~                   -'-°j                    r~"YV-1-                  7'-'                       \ '\ \ri~
      ~q€.J                     "\f'/1,-J..            ~-''*'('('!. .p~L'I                                   '1'""-.,...y~.-r_?f                   ?'-'If          b;. '01          (J19~             ~J)'l                        71-uajoJ d~
                                                                             ,
            ~                   "    ~uw f:.....,, cJ-JSJ.,,w                                        o+       -nc:y-.o~YJ                    ~\J'Q              ~JVd'-j             -to tfVkr'3J'I !                               ~               J    °It'
     rd·t~d-J.) 10                                                 7-~·~·11·.,;; ~Jl!)'3: ?/IA)                         'Sia           (\I   odvi           p~.oy:> ;1-.J                                                                              JVjL-
                                            5 'n       (YI                                                                                                                            °cl' "{~m-/;...µ rdo..i&
                                                                                                                                                                                                                                             h         l#
                                                                                                                                                                                                                                                                                           ~
                                                                                                                                                                                                                                                                                               ~
..
                                                                                              JO:)           /<:1.r"J Nlol.1\V()-                           ~ "7:>~.A-}:?.1(l11.0'J
.                                                                    J
                                )~JIVi 1 .P-;J                      h'\J\O           ;}<)'loll/.                        °'75}>ofJ ~                      ;)i}      Q         ,?J\~/         .      ,,,,
                                                                                                   -~"·                                                                                                      "':. l {~.) <J-1 1?~
                                                                                                      '                                                                                                                                                           '
                  --j<'Jd-.J .J 0 d                            'J..,1-fl   · A.n>fJ ~ . . . -;                          ~(/JoJd "'Y.'1                                 -f-'"'J?-> J-rJ-? J          h1+'k> .n'"''J 'J #                           -i <"J\/i
-
                'S?o~·                   f~ O-i-:S)-J-1                    }/1-;,JV/.lV\1.,IJ                s..>j-7 , ."'S\"'VQ4-p-:v\0VO?                                         p~ 1-'¢ - ?1-{: -):9 .                               kvo r.i+
                °?<hJd                   P-1-    -).fVI"~                  (V-..,1    ,., .P1if0(/'J-o              Ju--Ar.\\l                   51<>'\lf       f-..,,vj 1" S ..P">13..' () W                              "'=o'lo       ,,,:•(VOi lavi
     -+-="' ):>.-1 'f' •,                V)??\!jfl'Y -j-!-,,VJ..,,.,                 J.;,_,...., _:i-'7A.W l/i.J.: <:Yl'                 -p..IV'\~J                rn
                                                                                                                                                                    ....      f°--.J·YjYc:l (/J 0         ">-f\"P.:>Vj               a+       "MJY->\A
                                                                                                                                                                                                                                                 . \
                                                       _...,                                                                   \
                                                                                                                                                                                                                                                                  -   .                        --
       f'l'n9 (t'l                   -;7D        ~-:2,t(l\JO?                                 "b"?.(11     -10-·~p,,b.9'9,'?;lV\ft '5=-AJ>-.,:11~                                                     9   <>.:}            Jr.:t-JI o-:i~J              1Q
                                                                                                                                                                                        (
                                                                                                                                                                                         "*           .                    9;:;;                                  -
           )~)                              -.r?-12-j-r? °'11:;                   l~~l/\/'lO"J             o ...J         -i-vt~IJ                 5~1   llj      I-{\~ ,,,   {VI      A]Jh"Jt?(I),..,                         -y.VYJ             -y:rvv3"
                                                                                              1
                                                                                                                                                                                                                                                                          -
                                    1
          ~hi !Y>~. l ?-ffV!1                                         /,,(~ ,rrn o rv)1,                  -(2-C\I        U'~' r +.J>:>vp1b,..q.,·~ w ~.n-WJ~~ Lio'] -
                                                                                                      -                                                                                                                                                                                             '
                                                                                                                                                                                                                                                                              ~
                          >;1
                $"ti fVl t. J173- '~I/II                                         f'Y'fYJ-i~J} (r7          fJ-.J er- tj"'V(}- 'Hi q,{?l') 'l?~i d                                                                           ")--J~                h-;r1'1
                                                                                                                                                                                        ?ti- 'HOd'
           J
                                                                                                                                                                                                                                                                  -
          lt--M.?           p--;r.1/2;:1s                      J~f\?-~<;i;V/ .                           #."'vi n Lvg_ ·?A /J(W                          rwn               l----t- J .'YI}; (Jk>?-)~ of                                    -1-J110']
                                                                                                                                                                                                                      .,
      ,
                 <\'I I         J~  =n.ra        >o      -tPN              )'2-.:1   -r    =tJ~~~kn3.-~w ~-=rJ~~                                                           >--v.i n·y114... ti      ~                 F(->-l ';..J-'nO' 11"°'0-
                                                                                                                                                                                                                                     \
                      j~V\/10';)                                                                  ~                     (110-J-J."')         Q   J (\       (VI                                           <:;,(V O.?+'J,1(1llQ;)
                                                               o--t fYl~;J                                 70                                                        f'~lb-f                D\ Q                                                  -t""l.1t-
                                                                                                                                   '
                                                                                                                                                                                                                                                                  -
                                                                                                                                                                                                                                             '·
                                 ----,
    -------                                                                                                            ---------                                                                                                                                   -                   ----.
                                                                                                  I
                                          Case 5:17-cr-00134-BR Document 271 Filed 03/16/20 Page 12 of 30
                                                        -
                                                                                                                                                                                                                                                                   -
                                                                                                                                                                                                                                                                       '
                                                                                                                                                                                                                                                                   -
          IV\ "-P'rl 9 .>-}d--J                                                                ~,....                  -'Y'f'"\o1A! -j(-'-01 OQ.                         5~~ ,~-p .):rq) ~\                               Q-e
                                                 S-~N'ot.~"d·                                                                                                                                      .                                    ~              lJvo
                                                                                                                                           IV I         _VVJ 1":>3-J _1                   -0       ~-tfl'l\':f~                             f.V'O<f""'drl' -
                                                                                                                                                 I
                          )1   lh:v~~                       ~         \II.\:;' CTl rv'.a.tLY>r N fVll)                                                                    U                                                                                                --ci   ~~
          ~~;. .Scvbl°                    1'.J     to           fi.I0,13<; T\ '30d                             '(1-N\1                 </}YjC:,fJY.iVj i ".l:>YJrv v... fV -'-J                                  }1'\71 (v1<>-f9. 7"1>                       11
                                                                                                          )\                   j   i
                                -J~              -1-l"'l"WJ(}"J.!\ib\4 c-'()-                    <h9 -,,-;rrf\                ~-t -··r-\' lYP--!"" it) £\ ~ Mt--                                                       f'J:       -J----:.7-7'.y;,.        .f\\\
                            "'
             ~~ 'H)~..,!Ylt:°J                               2.1t"J"t.               J..tf.-     yiw                   s,La-G- 71~-w                            t-' !    J"h+'°>"! <}l'\AJOj                           5'401                'OA"'Jjj-0
                                                                                                                                                                                                                                                                   -
                               ~"'/11?                       'i'Jl+          ~(}               VJ-l'J / 1·~1'--\'Yl-9                   '1;1o-t ?v\t                          hl<f(f~ _.+<t>'1'1l.rtf                             {='~')              -~:
                                  -
                 f"'Q.?j--'b1Q~ ('                      o-p•_,:r                     +s i,cfl-"7.-q                   b            ~~~                -p-1Y"1-<Yl             )';}-N1')!!-           l?-rn9                   <t lot               ~
                )3f'll-;... f ~·-J )0              1-S--ri~'7J-">))                    ··a-""\q.                ":;? vi-t- -j-1'1         +~?-j-}?                      cv:--ffl'.) "':.7W?i'4'Y'~;vx5                                       1:t"'J)'Y\)
                                                                                                                                                                                                                                                                              '
                                                                                                                                                                                               '
    -~'r ~ · {Sa.o-e h-i,,w )-S-l~                                                                    (\!~        (Yrf.Nd                 QJ~~                                                      S-j-J>.? lfY'bJ-o;J                       ( "'tJ (<ii)
                                                                                                                                                                        ~'~
             JJ      -~   l'iH        f'1T-                   "'> d- ~ !V'Y.)1{1 M• -rrv:..:.-+ ~ Cf\" ~                                              --'j/W            ~ I/ ~lfh:j. y--,-,, \"J J1                                              '")-_fl:'.)
                                                        "                    .                        '                                     Jl
       $"1-J-        '5-!-'V'1A1)'°"-'lrV..i'O                    -1-f"d'Y\ J.n-'S' ~ 'Y'"3                                  -''7)'.lJ   ~ VO'J                     0511-a            -fY9                  /,.,~~'J..! 1-f NO-                           {J ~
                11                                                                                                                                          n                                                                                 ">r.'
           '°"~'SJ,_(\                     ~'S                                       7,,"(}(Jl-...,,              .,~w -iJYV-lJ ~ r---\17)-uJl-·'-(171J 11                                                                    ~   \ c:t)-   I ~ ~s11 ·
                                                                  "'*'
      J~).-+t I WW"')           'S~ ~":37                                        0       ~                     ('V"Jl.A._   <""' -Pr:J70-                        (v'\    (V.0_1 ~IJ                --r I\        :M.i~ ~'Y"\                   i~rf\W
                                                                         l
                               ~             <')   ;s                                                                                                "-1-~od        ""!if"iJ--. N'I.)              °Y'"::i/')'):;i:J                              c,,,,~V)f-
           .-J-1-roJ                                        -:T:r..              ~
                                                                         ' °'?.-\-                '\<:> \ ('!>, l   I'\ ~-:>~                                                                                                 Pl~
            SS--?-} V\{). - t::lv;r")N"J.-j-1'-> d-- "'?>                               ---f'Q            ~,:y-:n---j-;J(T                  <:'lP.J°SJT{\~                                01;.Y'\           -l~W                    lJl'"(Y)           ~
    --s"'x 910.! o                1\/0,1 "3 JI ? (\                    "':>J-r" -~ 1-?-)'> fn--9                      ly:Uliffi            s         ~~1---r' 1\5v;"'5r.9·-vr=f-:v-~or.uJ10~                                                                       ·
                                                                                                                                                                                                         --·
                                                                                 -
                                                                     ~.fJ").::T;r-!"                      --yn~JltJ                ~        vt.-),,1 (\'V         .-v_,.,,J:v:rr N w ffJ J'Ll.                                  I
                                                                                                                                                                                                                              p.n '("?J\O l            (\. f'I !
                                                                                                                                                                                                                          '
                           {..v JJ~   u--!Jt)                 )<:)                                              Nod~~(Yl                   ")/)'\0.11'                                         -:] Q            <:\f\QJ ':;'3.~S,O               d,       Q_!\} •
                                                                      f;:j\, p:;, p (" ~                                                                     ~N-.0 lq              )'.)
                                                                                                                                                                         _)
                          ';i.~       ~?-1+                  <>vcv\l.                xN.}rriJ                                                                      ")-!)() .
                                                                                                                     '$ W-/f'J_I (\                   --JPf\4                       "J)il1'$ Y' .P>?L-J                       l~/V)J\JkJ~
                     ~..Pr-j-:::J           'hS'              'J-ri'k>l/j             a--}-           p-r<l>-;r11-!Jl          rJ! l!1               7'1--? '1J-- - <_,Y1N\if-'"'.>H\                    rni?,~J1-td                  ?Ytf- \dVY.7
                 fVQ.J-+~9"50',l.                           ] .,,_,,____'Y1N ,' N\1   --J         1i:>                      lto3-J--v0J                  _JQ     -~FfS--n-?                                     .1-?')o\JYJ          -f9N '#<>rr1 .
                                                                                                               70                                                                                  ~
;
                                            ,.,.'VY\~?            -j9            ~~VOL'f                                                                                                                       -/'-'VOW<r").fvbVJCVO-· ~
                          <:::>1-<3                                                                        ""lt "?s·rn·rJ ?-9 f'r,1 l "dcli~"i1 uA S!                                                                                              .
                                      -
                                                            (9)( oi1r@r1·1~~                                                              N-l/
                                                                                                                             * 1' e, .' !)-(ti)-c:eJ c7Ji) I'                                                    19J ie                     1~    TF-W"
                                                                                                                                                                               J
                                                                                                                                                                                                                                                                   -
                                                                                                                                                                                                                                                                                        ~
                                                                                                                                                                  "                                                                                           ·"                        '
                                                                                                                                                                                                                                                                           '



                            -

                                                                                                                                                                                                                                                                                        '


                                . _ft± :If _fld- ().s.s µ                                t3 £ • .l         8        )(qJ(JfJ
                                       +k_        ~ L'!Ct"<C~r>,f-                       .-s       m 1$--'=Lf--f- Ji '..t..t>I                  CL-S. (ii!~. -£1A-4[ IAhQ                           l'i        ~ov-e_          co rr-c.-c._..-1-
                        ,
                                                                                                                               ·,

-                                     ( t\1.fo ( M c-vf- /VJ\\ dll..rt'N""'I +~                                 Q,<1.N'k &'11       d G-~          Pro C-e.:c,_J;tN~                    tl-e-           ~ o'X-rNIW-fur                  P-ocr0k
                                                                                          J
                                      +b      (Vl,Q,~f::&lt ~±.i_Fll.e-~d                                          ·0·h·,,+efl'l_.-itS #;;\-Cl~~t~- -l-11\_~J:e ~                                         f_ r,:MC;l.e_cJ           .f ( c-i u.o{u..l-e.J-
                                                                                                                                                                   O(_ ~ b'(...-K,                                              he--             ,r).'-UJ 1'-t..c!J                     ..
                        - - · ,'tStooMq,{, t»l\J                       c-e.L.,,{"--c:A         ff.>        \ri,'<::,.        ,'N [Al <Y'L-             Mel                                      ' a;t1cl_ 'fU •.,,../- .
                                                                                                                                                                                                          .
                                       i_'l.l:Vdl rvu1,rv4--                  -\-k +ro0 Sou:.,fc,'o.N                               r-e.. lci.f<-c:A            +c>.   '5 d.-l s                (i-q_lc I.e..        ri(;{~                   ,·,..,.       I-folly
                                                                                                                                                                                                                                                                                        .f.



                                                                  ''"'                                                  .,                                                                                               \                                         (

            -~



                                _~pr1\'''J4                    'N o -rftt\ ., (... .-i r o> I i \f..-01            il.-t.       ~ o\J~ aNU.-rvi-•               c:.1,LSa     ~C){...J~                  :lr'.2 LL--€- 'HA. "'L +.                   /II /2_ I fc,~ r.,hez/
                                        Ji.                           .
                                .. (N!."lol-c,           1, 'D 0     11 , CO          ul-(,   7/          f.ro rvi.            ('-eq,( .e..'Skf.-c.                 ('f"c;i l'fb <=<..cA-1-~                       1-fo-.N -e...0-(_ (               fiVl t< :F...cuc;c-zi1ci?1

                                       olrf,cl~                  -ki"'<'::,        i:" !'ifo •m~+JC>.A..,                +o            VH~            () 'Vllkrv...u:>--/-c..'-(-        C.VU'\.-<;,.e,.{          ~ Vi t'"S                     c..cw.<:;,.e_./
                                                                                                                                                                                                                                                                                            -,


                                . _{3id_t&l_i..Q                     "'J..N f-o ("<>·I . 1-4-"L \oorv-l<N•-f lu....f_C,wr f-                                             V\ovV .e_,f/.e_            r         Qi,..:f -tu.. ft'rN!.                     ~
                                                                                                                                                                                                                                                                                        ~
                                     . :{]:xml<rl).pfc~-f-#1~'1£'1 .                            l))cP;_           ~l-e..cj                   ~             Cf'O>f°od'Wl.""t-+,(N~                   1~S             (..o ro~Li              {_      OV'\d!.        -+trc

                                ..
                                        {l.e.cog   C;t     ~                  wu+-       erC)~_e•oo                                                {.. .     ~{..:-
                                                                                                                                                                             tire.          ~~'c.Vv                          ,(y ()     h         l' ~e.J


                                . _C6'--( . -frcud1.,1.Ju.,f l ~ +... 0 Ntc.vftrCN\.                                                                                                       V.C) v.Jecffr>~JJ
                                                                                                                                                                                                                                                                                            '
             .
                                                                                                                                -fuz         -e_r-i i..,_q,.\..,C.<-utv..J     !~                                                           Cl.f""' c:(
                                                                                                                                                                                                                                                             0"-'1
                                      61-"'t:W>v~                   ,vtctol..-c..         -/6 -fve_                 /:J3.ril.;;rvt       fJi'-'1            f!.>Yt.o ;z..     ~                     l'\)-C.\.H...i            tvl"'LM                     LP ,fl.-i
                                                                                                                                                                                                                                                                                        ,
                                . 1: A}f.e...tV.J.-        +o        . c)....t.r""l.LLJ            1) (         l.).)1'M            -frc<;Vi>l lrttt             f_!M-fw...r ~o ~12.'E:..ar iut.?tCL..f/-.s .f-i ,'l u., c;(_

                                       4-o frov~~ a.d.J 1·h'O ~G'Alfii If mq,,f, or\) -10                                                             -ru..       &     llJ~ r vt. ,a lr:_v
                                                                                                                                                                                    I           I
                                                                                                                                                                                                          C.01.t   r+          r.(,<O.vt.((-~                ,w
                                     r1.J ..e,. yf,'-h,\ii'.._.. &$Sf-r~<:..L of- C.Q1tV1s..e....l (6~ Mil..· ~E &1. ~~ v_Lho r V-                                                                  [&lrl          No"/-         he.. h£..,ld
                                     , ..


                                _1't °"1LL         Pur /v'3                   Cowi..-~(            ·      1'N   "L0-..LQ14l;_



                                       Pct=#- '63                 R~S<j               'd\@, \; \ /&) (Io) (0......:/ :J± '(;I...{ Ll-s.s j-a,~(, I Cs) Q..Q.a;c(I t )_ £Ar:>~                                                                           # 12 S                      -
                                                                                                                                                                                                                                    1
                                                         e
                                ....\J-5>~~ d-. 1 • 1 IB..J.~Jg,_)_1 ~CV\, J e~
                                                                                'Sc..(.1··
                                                                                                                                         '                  t    CM-cJ.. #                eil_"""u_!lL_L~                           )
                 r~//
                                                           '
        A                               't'k-"-e... 5-lh"ll\f c...e. ffV.JvrS                      .Cl~           rri ,-~ Cl< ~~1,'-Lo/                         ~       ~Lf..                   D..«"~             S,_yQ ..,_ c.. ,--fc-C.....

    ~/
    /                                ir,.f'.f-..e.~            CJ'!. c.       ('"'L   c +-e. r :~ f:-, c;.. S.                         -fc> r          (_ C'\,VJ.     rs.. ' e-to                               Of\.    cl          i-.,;i"'{_

                                      Ho l\'t.;I:. c5f- C.0VV1-f- co- t C> lJ.)e.•-e.. N"rff" OWN~.M                                                                                 tJJ\Cf-e. -I'                 ~             (._\...L <&"i-clCLY-,

                                      DI Ccin fro l I l>-F Ct .P.,'N lcq l /rJ s+~-(, f, 'c::i·vt> fl'vt-cl                                                                         'f,,.r-e.. M-f-c -r                 'i'-'tA.t           (..ovtiS                -~~


                                                                 /""


                                                                                                                                                                  -
                                            Case 5:17-cr-00134-BR Document 271 Filed 03/16/20 Page 13 of 30
                                                                               l

                                                                                          I
                                                                                                          -                                                        ---- -                 --~-                                                                ----         ------   -
   '

                                                                   ·-

                 <B. -           (0           ()-f   +w..    6l.{..f2-L•~ol/"'j         i2_,J., ~·ot-M.e..N..f-         +'<>Lt{-e_c(    ·t-o S.f-rA--c...                    ON             6 ~~e__~
                                                                                                                                                                                                                                      -

                   - ~ OL.lf'l~i- <fte_                     l CW·-'~,     '* .-w.e            \.A))/~               s.+-r..k.S. , l           l,-e.        hc;1r-c,s         v>.e.r<-          ~,J....cr



                                                                                                                                             -\P tl1..t(-t-.J tve. ot~J o-.f!-
                              (<.t,~~                     ~{        C..OAtrJll      o-E ""'\w....       -tf~f-ae.               I 1-St«.i
                   ·..1-t,.e_
                      --·      ---
       .          . _frf~-                   ab ~ ...,           ~~\ct -}it,      r-j))}e_j    of      ~e-vl-e..         I w..eJ. Wl e_; ~ r:t,vt/tt<>trl-                            (_() ~P- C>J\J~                                 ··-


                   - \.-e.ld                 Etw~u~          +r.~2          -lo     .(21:.<.e,h    f-_vrt/i..t. Avf-ty...e._Bc~C\.11<                        -q-v...._+            lo<V.W. tH,

                                                     i'-t. hOIA--5!..L N.e-u-e..o r.t.LJ.          c>.r ~ i u1ict.IJL 1-q'-+..J-1.-(_
                   ' ~ -+o       - f - (.,lj"c}An-c.
                                                 ··-                                      14[1 ""'
                     ri>-e-"2d ~-. or t-e..~ °"" ( ±N-'.-L (_ ~a\.>,.l.U tYf- 8~'-'!,J +~ Cor--loc::illt~ l it."-0 ·fa('
                        ,__..

                   .~                ~).,<:;. o~ ffV-'S.-f-- a~                            j\)o1'fvl (~c;L1'1'-"1                 Si~ tr-(.{:::Q
                                                                                                                                                                                                        -
                   .             .       .



                   _Ne..-~.                          'ti'rc-v+ -·°'or -         (a,"       Coo Sf-r1A...c.,+. o/i.               Ct- c 0           I\ 0-C..'--/   0(1\,.1 C<-V~                to        Of                                 ~

           -
                   ;      ~ . +r-~.j_ .                     ~o\':'"(o.[                ~) A-             D-e,.ec.t. 0c;.HL( /.
                                                                                                                            1
                                                                                                                                              b etv <-€.- -?tLc.~'           Of    ¥           J. ~     ~.L~~"t"f;'o,N

                        P< ~"W... ~                  L~-3?-I r\).rry"\+ ~~ ~..Lf-2·rt~                                  . k t.o N u~u.,,;. _1               d-Q,ViL~                    CV:.        D'P.Mf


                   ~    :u.n:s,.e.,            +r~.e..r_o~                         OWN{r$h1~P-             0   G"         ~ -c.. c_µ_n t'f_           hv }..e r...e-.,.,_ i-              l f\J       n . . "1,/·

                  ·: tJ.i__{~.J2.-rS.ocrg ( pro_'&!,+-"-[-                             to      ct tr~+ 'S.~U                            ~          J.~ie.~--er el.                -fo     ~              CL

                         +r~ r                  . . -+o fK- +r..l&f«                        o-r     +ri,t,~'{,                   D t"       -rh-+ -/r'-l..<b'+.


                         1)~'5,                r>J'.- lr4-':"_~ \-N.. ~ f't"_7JVl.A-- t6                            nse:c(c;. '}-e.            1,Mcte.1                 Cl      f:c>vlsC:. Y           rfr-
                                                                                                                                                                                       -
                                                                                                                                                                                                                                       -
                   -
                        ·get,\~                ow         t'S.     ~N      f-o ( c....e_d_b Lt,           Cl CC~            <ol,r ~            TO             i1s.           }-er<"Y) ~                     s~-e

                         ;N ('{_ . C- t O(,~ fo I\}                ·---_:-__rJ_ . (_.             14-pe_ a...+-             --- -I             ~ 002....-               s. E.                     ~\__Cl


                 -- . 9_~ ':i_(_:__]}t                        ri&h+ ·to                (;-o t:e_c....17"~                e;<.L~f<;.          ,·f          'f.-'re0-,1         i "s.       c    (j   ry (Y::::.-1--e'\!4-

                   . jOVf-~ . ~f-                                   1vt "\"<r Q1: <;.,               'O~          ~             'D-t...e.J     o4-            tr~f-                .   ~-€ r(Y) /             ..(-


~............~           ._:~                 ex .e. ccis.e...          (}'.P     t'v--e      f-OWU                 ti*- S od-e.               v.t1J..~r                      1-tr-e. C., 1- ('(..I.Ji.. M             ~ 'f91'JC•f.


                   ..    of-         ~               P- ct. '°-1-1c..,d"'lr C °t-5.e_ u            J-U            Nf--e r ,..r-cv /_         !N}q.        rk. S              oft()          C. t •r-i.        -r.·o   Aj


                   .b_ t ·f-.t·-L-J )
                                NI                                                                                  '


                   .
                                     0


                                                            \...




                   .
                                                                                                                                                      (

                           Case 5:17-cr-00134-BR Document 271 Filed 03/16/20 ·.·
                                                                             Page 14 of 30
                   '
-----~-            -                                                                                                                                        ---                                                       ----
                                                                                                                                                                                                                                                                      •,:-'11111
                                                                                                                                                                                        .   '


                      -         '-
                                                                                                                                                                                                                                                                                   '




                           -                                                                                                                   -                                                                                                        '

                           _lN..- 6,outacv~---i±!::_r~(fwf o.k +r""tt                                                       \,()'\.,;""'       +iA~ fi,..e__                         )Doi-£,~~                       o-.C-       ~
                                            G                                              -
                           --<Q·-/-/
                                  q              evvJ. - lo                    ~ ...f\..i~f-- '-l-1K- p•oP-&(i~                                          Wa.9.:. ow~vl                                  kl'!.    o< - 1,A.0cl-cc
                                                                                                                                                                                                                                                                                   '
                           _:}t&            (,4.,~J.,'i                   t\r          0:.>A+IO 1            of-     et         -{l-~'A> 1'cl11_, (                t' tJ ~+1.fv\.:{-/ CIJ\.). v)~                                   l
                                                                                                                                                                                                                                     \
                                                                                                                                                                                                                                             I\)
                                                                                                                                                                                                                                                   -

                                                                                                                                                                                                                '·
                 --
                 ,
                           - -{he,.{--             No 1-h1__._t                C>(   r~l t\~             l c.LW            ~          -tw.: D<-d o+ . -tr \A..9rf;;f-                                                      f    rcSe..AJ+-cJ.
                                                                                                                           --
                           - _g.t-S         TD~.,.,,(               f:x lti;to1r~ 6t l Tire. -:e·.o\J:er~- f-.o r                                                             So<.lV                    e.dJt'li-.;.             c_o<lfnd./cfeJ
                               \'0C         lcu.>              ~~fuS                        ~ .+w_ -tn,Lsf-0c 'f' ~                                           1,,vf.vvf 6/--vf -e,_ J                                     ' I).) tTz.t W l


                               .:::\:v--.L- \).e.t..LcA 6.f.- ±fV..-<fi.Y                                   {VI   e. ,fµ r~ vtVl"'- Y' K                             ton tr ct r'--'t                           +o             NC- Sf~l-c.
                                                                                                                                                                                                                                                             --
                                / "'-I.Al        Co(\ ui'cho ~ <;,_a, {2--~-ecA-                                    ._,.~
                                                                                                                                   {!--ore.. ':(_Qi\~
                                                                                                                                                     '         __)        .
                                                                                                                                                                                                                                                                                   i
                           -

                      -    --
                                ().-!--   .:ff- { '<c;>                                                                                                   .
                                                                                                            -
                           _1~              C..o c'\ \) 1'-oh'Q f\~ for . l~u..~c.... t .i) 'J,.~ 11                                 (~)(I)               -\-1,A.L       -~~ . Ac;;+,\f-C.                                 kN-/t.1\lU
                                                                                                                                           /

                                            \'

                           _J2s_v~~ rf"N'.ftr:,J                                        Oi.J;:;.   ~"'$            C,t1f\\Ji~c..+i"C,.v\ , I~                   et.. s        s: ovi'c.c/-~/                (.,U     ,+vi         (..c:V/lt:J


         '                 --~-L D                     u>h tL-k          Ct.   '--e.     (,,OI\ Vvc-fl'~                   Ca- 4) +..-qr i:.-; ·re> LOvJI -o4 1-v-e.
                                                                                                                                                         .                                                                 f- ll:Jrcm·c£
                               r;:r-      t~<                     <&-p}                l}J-E'.~            NC:J-- ow,"'€.-J loq                           (.J;t"     ~&/L.r                     -h.L        C.~hcJ.,,,L/ ~-r
                                                                                                                                                c                                                                    v -
                                                                                                                                                                                                    -
                                to (\,frdi,-l              t:i-f- CL           {J..l\tv /O ~l         I   Al-1t,t\.+t1-z 'IM...I
                                                           '
                                                                                                                                                                                    .                                                                             -
                      --         q,t-::tf ILL_f--1- 5\A.'1;( l ~ cJ-eolu..d"tc) ·                                                                        cts       ~              r o wu ~··c..+:~'VJ\                          (-&.,,,,,

                      ~
                           - l'3u.sc..                 l°t~'1             I~         6~                     v.po~           Col\\J' 't..h"o~af: t BL-L&C..                                                 ri. t.tY for

                           -~"ts.· ~ - l ()                                     W"lct OlS,                  chfr__o-l C'l.kc>v·c.                         ~                     S-< CJ.(...(' I i-\,,.l              g;   N+-e ( .e_~

                                IW tiz.                        0<.....tl.c,Ls,         !S:+        :[rv.-~1'           far           r ov"-fl'f %-lO uJer-e.. +r01"'S G---cJ
                                +a t'-l.                        +~1~~                    -of-             -F~-tc.'1 c)~ci                      trf-          f 11.,t_,o.t,l---..e               uJhi~ l...IJef-..l

                               ~ £rN11' fat-C.." ~I r rf'Si-th.1\/~VC/v\) ~ +~ JIA-r-4                                                                               ~!\) S!--nAL-hr-~s.
                                                                                                                                                                             .      .
                                                                                                                                                                                                                          . Qt);:.il
             ~ \~-              i~- CJi~+-t-~u.r1                                                            .\))1'\vt.     .PtMeL·~ ' tv-e. ~-(.~                                                                   h_.J        J~_
         /                                                                                                                                                                                                                                             I ,
                               bWM/icovl                             l·N~h'O'Ar'
                           -
                                                                                                     -
                                                                                                                                                                                                                            -

                                                                                                                                                                                                '
    -.                     -
                                                 ·,_
                                                                                                                      Ii                       ---
!

                                 Case 5:17-cr-00134-BR Document 271 Filed 03/16/20 Page 15 of 30
    ~
                                                       -                                                                                                             -   -·--                                                                               -· - -
                                                                                                                                                                                                                                                                                                             '
                                                                                                                                                   (
                                                                                       -
                   __2i€                     # 1'81-2tr_'t>o r-~7 ;-2.~1-fll-{1_'85;-~d.. 81 080 .e.-c.,..,ttelr-l:£..,                                                                                                                                                                                 --

                   .                         ~




>--·
                       frtjf_B_l/ [ASSj~_h_\_~)_fll.~) ~                                                                          J C'A>J ~)
                                                                                                                                                                                                                                            i"\'\e... u-e...-f-e...vcl.::a.I'{-
                       IN_
                                      'Su.~'becl·N-51                                                                                                                                         P-"'-' + -\-\ft.,._-r
                                                                                                                                                                ~cf.<_..,,                                                           ll
                                                                        °TN J'c>\-~•f'                        {;, r             t'o\Mf I~                                              •N
                   -
                                                                                                                                                                                                                                      ...
                   • _"{..   c<JJ(~r jVlo l.ko1U f-_ui~Ll~tl_ 1 .                            Ol    c
                                                                                                       0



                                                                                                           cl l'I'\ 'i           cWVvl o...lo -e -H-1'1\1 j                        D   +'"l.1>.          \(N,.,(11.irJ       CJ.,vc,l           t,.W"       rJ c.v\J I\)           -to~
                                                                                                                                                                                                                                                                                                             '



                   -~l'C\./\10._~~l--/ ol•o\                                  fCN<1Wt'N ~~Lj_f'. o "-S..(_s<;,                                -t t C(tv -&.ELL,-~                                                        c..! ,-d w ·1I f'-tlly. c.c.,<;,c

                                                                                               o•ruJ
                                                                                                                                                                                         tA-S.e.     r
                                                                                                                                                                                                          ""°'
                                                                                                                                                                                                                                                           -e.N~/>t.-l("'t.-1--<..c)
                                                                                                                                                         0


       '           _ o+w-a S_f--R-(St>NS ~~r~·N~
                                                                 1                                                    ~,._,           ('..tl"t.·h r:JIV             ~..,     Q         f-e.lol\J·l=t--V ,"alc:.v+•'l'Jl\.l

                   . IN              I g;, us<--         10 ;;tB        A ( C..) ;-o t.P<l                               41--e.           f-<-loN'-l                Ok f         .eM,.e...    i Li ""'- ,,,d-< .f,'-t.J               i,N              -C.. c..LM+                Jo
                                                                                                                  I




                   - \'1-t.r-<..,'<0 'k"'1o':J->•',.r;.-_+v,""-+                                  '$..,, ,,)                l'YI<-"' Al"_:i                  u+      l    d-t.N     tc. h c..,,.f-i 'c>N             h-e. l 01\)1 ~.)                             -1-o
                                                                                                                                                                                                                                                                                 '0 -.vi
                                                                                                                                                                                                                                                //"                                                          '
   .                   ~                f'r.•\M.         od 1         ,-l'J     I) i&".1. --t:vN                 o-{ +•-ti'{                            !J2uGc... lD:J.& 1-l- (A )(1                         )    ~A.J~)                         .. i..+11. .               -C.t>ihetd~~
                                                                                                                                                                                                                                                                                                    )


                                                                                                                                          '-' ·-.s:,....
                       ~s         (Yl<S GI        f-f 1: ":-J        p.S       +h:.. \ls'                    ~-\-"\f.--e.A.                                     +k          C-t.t..~-C\....\- -           b<l.\_{'
                                                                                                                                                                                                                     I
                                                                                                                                                                                                                             +4                 ,,_t<.~-C.Nc;(~,j'r


                       OWN'C._.V             ()J;ci       u..~t,::~ No}-0\..r"'(                                        S-£ .,.._ l               P- r ,·A>+"l.r . -1-o             -{"or~-e_              No t-c..~ '-f                    :St~ AlCf.-i'-t.M~

                       (;VI   vl S.-e""LLs l ~ (\~--~rf-f-1':::(                                           f6    et,U           ol ...c,f-eA)..f..-          NbtM~                  'tie_cr.l S           4-c.       l~ ~""'                     1-e.. { -e_ 4 S-'--S

                   . _i_l'Yvolv-c.J                     i f-l    tr-.e           l~ &+.... ""1-             ok-f~"S--t.                           11-t            cl .e f--e A)~µ.(                      VIS<~L +he.                            id~ (U                {.,   f-/-<.-- ~

                        0    .t...     j\.I ct.   +-•C)"'       ~~f             .e   M 'f' fr:J'-j -N.. ">
                                                                                                                            I
                                                                                                                                     "';J'v..,'h +-l fl)              Moo.N                  tM-ol          ~    d       f"t-€. r-JN-e.                       D        O(N       ,·-e...Jl:<_

                       ~-L '{-~\(\e)_                                   $     c?J"'..c..d      ~                        £( Ql~ ~ krv-+ cJ.                                   0    C.\J.t>'l ~-{'.-          Oo           \J.e.J,(;<..L-f-             0 .f-- - VVl o o A.I
   -
                   -_OEl_ {IV!~=ti''
                                                            /I
                                                                     'IVtt..,. ·I/::!. D .(-.,, ( '-(-S-eC'-1                             ~n'r-J-k.r                  c:_e.\A. b Ix;                        S \--Pl.r>t ~--?- r ,1N f--L r )
                                                                                                                                                                                                                                                       .         /I
                                                                                                                                                                                                                                                                                1'!.

                       Y.::!16*       CA.   J~V\Le_.
                                                                       -M ~      k•"' ~_!_ee(l"\2..'*-                                            f- tA.($\A.l:l/\J~ - -to                         l f:, u.s c.             loRei(l)~)                                       C<-'.:,


                       +~            +u/Y'"\ d.ev\c.e - '{'Mt.\(e,\~~~~tvo/                                                                        Me.CtNS.              "'"'~     .eiu: f- M..e.r-4             I yY)-€ C.hcq1J( 61"1 I                         0 (
                                                                                                                                                                                                                           \           I



-? ite,        . _im_f_L-t5S 10 N                       o\-e..,, <'~1'.L.-e_<l,__1:2[_f- ""f"ll•°c< c..,"l."'( 1,1.<;.~I) .(b(                                     f'"I Cl.k°-C.t' N :!:)__0..rY         C\C.t.e'~           c;l-e_,vi~                    D f        -C\.



               --
                   . C~"'" f-., ,..._fuc.f              ace<t.SS o\-<lv1'ce.                  pt,\($\.lC\~                          tu       I~ (..lt.c.....        1o ;;>- °l     (g)~)_&n_Y.L(!_)~_ +v~ {tr1Y1

                   . ~55· Je.vl!:~ AA.J. 1'.:oiN\ }er .+'.e.i"f                                                             txl.e.qN               o.i-.~__!::__~ ;h~ .... H-                      0 •        c 0 "v.n r'l.( .P-e.i+-                  I
                                                                                                                                                                                                                                                              (1-i.·c.,·hi-,~l'


              ..       Olf.!1_-t-vl C:>L.                   .P0 6"~~-~1.rcJ 1 _2\q_~e.                                  1       Cod..e..,
                                                                                                                                              I
                                                                                                                                                       Cl c.C.OVI\ ..J-    l\)WN\b..._.r
                                                                                                                                                                                               I
                                                                                                                                                                                                     -el e v-+-ro ,v, "t-                   1
                                                                                                                                                                                                                                            I
                                                                                                                                                                                                                                                      '5-e .ri ·q_ I

                   . _NIA-~~L ('llOb\l..it                               i J-e..N+, ·fi'Cdrol'J                        tw.rrik'f                  1--f?-e r 5 oN-<... / i oleAJ t. fvt~+ ." o l\.l                                          NWVlk{                              60


                       {)11-c,r         -te..1~ C..ONlfY!U.l\l iC cvft'o,,r:.._, · S-c                                ,-v ,'c.,{!,    (      -e. ~~CN2.rfr                       0(         iJJ~t-n,A~                         1·   cJ.·~ r-.d- i 'f.-1 ''l                 !
                                                                                                                                                                                                                                                                                                         -




                         Case 5:17-cr-00134-BR
                                         -
                                               Document 271 Filed 03/16/20 Page 16 of 30
---------------                                                                                                                                                                   --------                                                                                                      ---~-   ~-
                                    O< o-l+er       tvl~ctAK.              o~ CLC.Covr\,-1- a c.c..t:~S,                      ~«-+ CotN                       'e_~ <.L'E.ec..l Q,~ON-C. l               0"'          r#J (c><V.JU."'c+->~.

11---,-------Mc____..
                                    iµ.~'11\ ~".rO\lrJl.v        f\·u.e<o<;.            cl-e\>lc....e.. ,lliob+01..,\v V'V10N(...'-'l--1~0.0J.t;_,L~c.ri>1<=:.e.-:ik _o.-~
                                                                                     ••- ~-                            . - ~                         ." ,. .                                                   1
                                                                                                                                                                                                               =    -·__ ;:
                                                                                                                                                                                                                 o+ru
                                                                                                                                            -                                                                                                     ,-         !



.-~:--------·-.±lri~Vot~ o~ +vi.,,,+                                                                          (..,._rJ   l<.>e. u....~iJ             to          jN1'f-:"'--ft"-         Q      t-•o_AH.. -f-u                e...(:.    .f...\Nds.

,,_______-____,_ f                      ~r        -!1nct.N        ()I...    -t·~ f-e. r                   <.;,.   ·~ ,,,,t-<..J                 :5   0       I e;t~~-~<Lf-                      -l ('       ,-   N
                                                                                                                                                                                                                                              1
                                                                                                                                                                                                                     ~ fo.vYV:.Nf-. )__ _ _ _ __

!i-------'-------·1-1                +w:...   f"l)kr~i-e.q,(s,                         C<.f-(_        c._or(-ct:-+l<...f -:Ccl.(?_l\Jt-,·+i·(_J                        lo~        -t\N.....     s~~s.-e~(N"'~                           it>J.·.Jtd-~-




                                                                                                                                                                                                                     "
                                                                                                                                                                                                                     ~fo.M    f-__S:_ _O-._C_-:-e_ _ _ __,.



                                   1ru1.H11kr       __Y11~~f>_,_-f-<,_~,_·d_~_N_F_:.f.i~,_i_"l_~_1_·o_N_fV'---'4-~"'~1 ~1,z.e"'---r-1---'p.'---.e__r_S_o_r-J_q,'--.'-·___,_1.-"-cl_-e_;J_f_,-_f-_,_,..c_•_1..:f-;_7_Ci_.-v-'--"'""'11J-'---w-'°_1_tu_r_ __
                                                   1                                                                              (




s----------•-t-----------------------------------------'----·



                                  _L&_~1.j               Cl{\ cl           r   \L,   ~ v\.   °'""t     +o       u.s.~'5. 8'.~\                    lo         (..JVlf    Q_.        t1-e..       C..'ll'V         JU r:> .f-   o-c. t.-ill(__
                                                                                                                                                                                     '                                                   -



                                  --~          e. /\) \-t..,,1\1 C.{.~J\.+ for                       ..j.,~    +rc;>(111~   f-t'. r             fo   S'.).e.SScoN                 .or            L,L-7. e...      o.f:.       ~    ~etAI<::
                                                                                                                                   l                                          I



                                  - 0-C:-     l' o-t .e,,.rh'f tc•crtv r.>                   vJY1t-AJ J.cz...\---erm:,v                1'   :5>      -l1e.       ~-etJ.f-e.~c.....e               fc. ("'        +w..         ~cl-er l~"~

------------....~                                         o+-              Coovi-c.+:vAI                 I ;;vdv.oti'r-q~                                    Su.c~ eNf;i"tN~r --l-iA<-t+-                                                    WrA.J.Jc/

111---------.....Q,,~f-l~~S_e.;i)                                           OS"\        tfl"'J.v.c.:+             ~r [;Oh re...\!\                t-'M.. cl...e:fe,_,"\Jcl""l.1\.1+-             I'S        ct. c...C...c..v11~ki l...e_

                                                               '<i I f6 \ ~ ~ 03-~_,g..vc...,. A- . CfJ"ctl~f,J)                                                                                            1=c:i.-eN+lf1~+,01U
                                                                                                                                                                                                                                                       11
----------f-•U/1cA..er                              LA..s<S;                                                                                                      lt (Yzg.ctl\J'               Ci.+

11-------'-----1+\t\---'--ct,"'--~--'-\K..'--=-_,VYte._,'-="""'e.i-'-"11J~i~-~ 1\1 C..."1 +11 C>\....f                         -1-e r fV1 (,V                   I Bu&c.... l D &-S              Q? )Q...)                +w..... ~'Uof-c,tv{

11-~r~l_1-'-,-~~~H-~=-___,_,f-S ~\\. ~tl-\ctrk¥_W1'th•N                                                                  +-ML               t~                         3i\JU"                 +ti-v+-            .f.<rM           t'.N

_________,_ L~is. c.. 1o.ci.,'b (p_JQ) 1 ~cc_h c-t. -tu..                                                                                       e/\l_l-i"'-m:..-e.~                           is _(Ylt"S_Cl.f f"~'=> 11'-C..d




                                                                      -                                                                                  I
                                    ,fcrr CovV'i'~ I '3 IS~f- -{t.ri?.. &..qur~d1~ ··~NJ-J.d·c...fu'-t.;<tl ~ ~ $~--qvv1.1                                                                                        ..Jlt'::> INl~w.;vv4-


                                      Case 5:17-cr-00134-BR Document 271 Filed 03/16/20 Page 17 of 30
 ~---------~·-----------------~-~-----------~----------------------
                             At -:rt 95 -?.8}. l (B)_(l1D){1i),_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _1t

                                                                                                                     v



t - - - - - - - - - - 1 - 1'Nd'-\.o\~        +1.N... 5otcl           +1t1t>1.-t- i,,u~ _g..e...;i.z.J · -4-~             eovaa.11l'\{J'J4-            f\11-e.B·e.cJ ~v-a. ~l.1../\1 ().)o..s

t - - - - - - - - - - • - [r-JVc>f.JeC:I jN -\+e-.                  off.erJs-4-        lrlc;we.v-er ··#-<>- Alt.e~-td- cd'-{:e,-v<i.a-                            (){-     C.oU~t-s.           e,- t CJ
                             w~r-e.         Nt.ii- LJ;,mm,·..f·-1-<J.                ct:t •HtQ.. f- rc.r-e-r-H~.-,, ·                 w-e.. r...t?....     f'So'i-        t.1rio.k.r    ;·ve.      c_v.sfaJ.1.../

_ _ _ _ _ _ _ __,_ C::J> eoni<"oll                   \5-f.     a_     ~1."h'c.t""I.. ir\l'i:.+:1'A.ttoA! e4-el "tf'«-re...fo~ '\-VIQ...                           el.(/\l      \Ye'-~        tJe;-1-      1'1.J-..JC1ll.J'..e.J

                            .lt-..1 --~v-~ 14tl.ec.-t'J
~---------H~:...-'-"~-'--~=1--=~
                                                                    Crf-f-eN·M
                                                                     .
                                                                              ... o.ol0l1"f.;0Nq_C\J
                                                                                               ~
                                                                                                     '+N- ~<..c..e.rol.                                  cAo-e1'.        Neff      ,SMVJ          o__ N-e..x..IAS

----------1-                 b.Q...+.Ahe-2 rJ    -{~ f}}l.e'd-e_ c,.l of.f.erJ s.-e. Q...rgL                        +k      ~<.qi\] •    c-,-\'-(..       ';j \NIU       L0«-"'-    Wl ! c1   J--<.c--1<-



t--------~·uo.i±                        · lk.         S\-or"L"('!... i.;tN'+: ·v.Ja_,"'-             t-lO+-. l~.l    Ni(<, ce~rq11J1t<rf-S · N~-tf'J!... ..                         -t!oe.      :Shrcr.;r:-

1---------<+-v,n~:t- WC(,"'- l.J<:.+                          et.     loc....,_,<,h'c..JV   · Vv'S!l.cX.       -tt> lticv~s..e..,        Of\'-(           a.1i-e"f-c1              -f-rc1.•.1..cl .1-e.l"<-f(....J.
                          __iMai.f<r,'q,f<;,                 CVtvf. -/vie. 31-of''!.,,.e,; wid-                           wet.~ !oc,o-...f-c.cA                      L'~ 4\11.t         cS'{-'"t.+-c:..         c)~
:t>---------~·                                                                       v




i[--------1··             --P-1 C(.c....e    ~'N 'fire St"l.-+"-.o-- C)..f-                 t.J     c_ •   Tk.. 5)~>Jer"1('{\.I..;+- "-''t'"'{Z r-e.cl                    /<N"e11.-ukti.~r"-        c..'>'f-     -5"!-t-d

li----~---1-1--S.\:9~                               uor+ b't            W<.V..f      o+      C"-.    -IAf'L"IJ..A.l~tl.f        S-e..'l.rc-vt a.. St-z.-e,v. . f'-£.                         5-f-      h~'s:.




                                            J'lc+    0\, ·   t~cq'S\.':'...+·ccJ        t=AhClruC..e!'r'1..t."-,..{-       -CV\Jc,l     ~,---e_-{o,e_                    -\iri~S     e..ut-!eiiVC.-e.rrta;\,.-...f:
                                                                IJ

,._________ ,_,_\~<-"'_f\.l_o_i-_l:l_f:# /:-c..~L b4... -rte MR. , £.ei CC(;""~+- , a.rid                                             · f:,\l\ri~.NC.·~~ 'llJJ              M e. . -~ &i. rq \..-1,lrt" ·v-r

            _______ -W-:i~.SC<..tcl
.__,i,,__,\CU                                            fuf1c-r.r.;CJ....€.1\,{f-     [.Uo"'t..lriL C£ec1..+e.            a.    E')(; /2             0    $.1·          .flctC:fc. - 01'o{ ei_ft'ol'\1




                              Case 5:17-cr-00134-BR Document 271 Filed 03/16/20 Page 18 of 30
                                         -----                                                                                                               --r----                                                                           ---~-                                 -                  ~
                                                                                            ---------·-                                                                                                                                                                                  --------
                                         Case 5:17-cr-00134-BR Document 271 Filed 03/16/20 Page 19 of 30
                                                                                                                                                                                                                                                                                                            '--
                                                                                                                                                                           '
                                                                 '"U1f .   -d-J              ~~rvo-g                            ~}'1              '1"$b')'J?rv!                    JQ         J"l.o,'_)-+                       ~J-C.-J-~q                 '7J:,-06f(}J
                         Y° ~~ !(lf\IO;J
                                                                                                                                                                                                                                                                                     ''
                                                                                                                                                                                                                                                                                                        ~
                          '
                          hrv~y.?                                                                                              l°VO          Y'JZJJ                   ')op..... '?d~s                      ·i,,            "7 ~(YI             (Yl'r! (\J l--f J" !
              s:·~                                er          f'C'.>Tl                  a-ei           ]"'}hth J
            ~l(l)?-$                         1/1:>-,P-V?-Y              .J       :"1'          ~!Jr'l)°                   IV D,1+>o (,U.J 0:)-f" l                                           ~ (\) i')<'.l.' (\C.,A d                   -1-""'-1-\-          cr~ljfJ
                                                                                                                                                                     ~'1i-
                                                                                                                           -                                                                                                                                  -
                                                                                                                                              ~                                                         I\.                                                      ~
                                     Sil                              }""\~            r'~,'f'l_f-o              'j)b(Yl        -r~1jVJ'J)1:'':;J :(:(\Ill                     -\<lo\-\-f-          5?-li;i-.11--11'                pN1W(VJ"}o(\O                kl
         {VO..t-P''Cf!U cl                           -;-vJ.f-.                                                                                                                                                                                                         'Ml
                    r
                                                                                                                                                                                                                                                                          )
                                                                                                                                                                                     '
                                     I                       rC"llY>Q.                               Llot:                                         1.>CJ           M'l-;).._JllJ>f       fl.'          ~-?-:>,I     {\j'>                   )-"",IJf?Jd                S~V\
                   L I <"°'t              V\.1-.)o                              -(->Nia                                          J-rbltJ
                                                                                                                 1t-' 1
                                                                                                                                                                                                                                             "                                                     \~I b
                                                                                                                                                                                                                                                                                                   oV
                   \; J\l!_.ll")"             (VQ.'f~W.JOJ fV ,I - l"l",1'7(Vlo('l.'j"                                     q-   ~   l""J          r-rf! M_,1 d --f":"'lfYl ~-11?3: °3\1\l                                               T'''Hl')l\-1:1                s.+I
\                                                                                                                                                                                                                                                                                            \._
                                                                                                                                                                                                                                                                                 l
                                                                                i
                                                                                                                                                                                                                                                                                                              \
                                                                                                                                                  'S, 110J-rn !JJ                  v-d                                 ,J      Q        /"-!: 1/1'-! .rr-f 10 -W
                                                                                                                                                                                                ~        of
                                                                                                                 )
                                                     .                                                                              I\
                        "S "O 7-_,-,,i..p'1 "' JI "'3 .'21 w 7:JQ                             S,0J'1"UJv}-'1<>-\-s             'f''" l'.l'?o }}'\! ....,4-         (-'<",'j-         -IC-"' )".•'JO                    +.n->:JJ              ..p.u-1.9.l<l ~
                                                                                                                                                                                                                               I ·I 'J Z-                  ~'3        #W
                                                                                                                                                                       -         f' <>)f""'J.H>f"\ \)f'l                            !;:_l     .-\('?L.-<Jd-jfe l>       1.Jf\'J-
                                                                                                                                                                                                                                               -~
                                                                                                                                                                                                                                                                                                            i
                                                           )"o.._1?1" ~    '-1,1:::]      <::>         ..., <?       l (-'J.)-l.J"J           Ja             fa;)'Xl+""':>'YI')          ?vi+ Jo'fliY'i                               )Q        11'71        yn#IYl'.,J
           ~            ;vo/-f~ YJ
                                                                                                                 t
                i"N uJa-rl\                'S"M'OVi              ~11-         -;tn·-~..vf:t>~w~                  \,,Jv ,1~ HO',,.:;                     Tv')+         -jQ            <1 l-~                "'>-}-1.ffloJ .                   rJ Q 1>-' JO--';}J-rlj-
               tll""~         "":,'~V/.J;)            Y'"~J)"'O
                                                                 -             ~               '";J.fl:>   1."l 1-j        -y~-N                             <;._JV R 1-). ..-::i 'lO           J7V1              Q,. 19
                                                                                                                                           J-'.""f'                                                                                -t.V1,,,d .'-?-'-I J.., c}
                                          l>J>,•J'l,,n                     -If'# ":.dap '°'1~ )4't? J.PJJ;J \\>J                                                  -}..9        rd--f">.1(\UD')                     <;. i...ft'I             +-1~VJ11b.11'3 ·~w .
                    b         'S)J
                                                             -b
                                                                                                                                                                               ~
,.                                                                                                                                                                                                    Jo
           ~<>5w;,.:H· o                 -:)-e'          IV r.>-! 'SS° 1 WlV !J"')               ~N~                                                  7,..   di      ~          '""IV,l~                           S 7/)P#-:)7.£J                       j'1Pf"[W11)J                                              '
                                                                                                                                                                                                                       1
           I   .
                                                                                                                       -r'io ~ h_'-f ..o
                                                                                                                                                                                                                           .   ,                      ('
                                                                  ..
                   -+'1S'/      p;-l;J'           -/. NV,'"'l'l b £}'5';f.'~ IM              ..I~          "':)5{5)\j?         s 17\'11'='"' 7                    S:Jv., 1$1, 11-?J n J                 [Ovv.1                     /"'ldti/OW'          Wt?JJ_•          (VI
    '
                                                                                                                                                                                             r
                                                                                                 J
               I   "'5-J>.' \i11         ~»Jof~ f;yi'd'"S.b~/                                          .,,..). .J+~·<Yr.>1d               ('~Op:i>J°<:f                    Y°J-               '>JV,'LjJJ          7a   'd-'3                -)Q            ")JVP,1f-'t11
                                                                                                                                                                                                                                                            i?
    •I              p?"tJ-J1tl             "'t.>'S/11/ CJ         o:;::,. 51/\1          .."4-Sf"{"").j-:}- Q                       f JJ          (llQ.} $SJ WWo-;)                      dvlf -"',' rvo..i+tl(Jl,15-'iJ
                                                                                                                       ~
                                                                                                                                                                                                                                                                  cJ. t9
          rn·~1-"l1£\I           -uvi+                   "*.· ~ <>1.1\i- Yl-\;f -':..(V l<h>I'"" w                                ~O...( ~.l'J?•,0                        -)Q         ?'3,1'?.I ?)(~                               -nvi+             n·y.i,19, uoj
                    )"">)"'>'101/)~           -} ,e,,'Tlo')             ~+              h            d-}Q\'-1           rvo...i.f.""'.J...' (dzy-tt +w)                    c•)               I~     l<;:) ~                o.i: +·vv.i Vis- 111(}                     . -tc;2
                                                                                                                                                                                                                                                                                         '
                                                                        .J.1'101'j"l'l-0'1'7,;:t '"iJW                -'fhV1-1-                                      l"'       rv,1w~ J.        J      )\N"O.                  1Vrri>"PC\                        '))'l'f-d-[\f
                     y:''"t'J...lf't\'tJ')               '::.':J(Y\                                                                      "'f •,(\'+'?\;ii
                        h~D        +-"'~l-;1-d-j                                    3'_;;> ('.> c!._       "'o$N.'0,Q~ •'SW                           -¥-            lvv~W01-S-?-+                        P'.' J-f                                   "Sr-'0,~~-
                                                                     -+--"*'                                                                                                                                                           ''"'+
                                                                                                                                                                                                                                                      ..
                                                             I
                                                                                                                                                                                                                                                \,
         --         -   --    ---   -          -------- - - - - - - - - - - - - - - - -                                                                                                              ---------                                                                               --                                     --.....
                                                                                    '
                                                       Case 5:17-cr-00134-BR Document 271 Filed 03/16/20 Page 20 of 30
                                                                                                                                                                                           --
                                                                                                                                                                                                                                                                                                                    -
                                                                                                                                                                                                 -
                                                                                                                                                                                           --                  -
                                                                  !                                                                                                                                                    I
                  l Ill -1-? ,              S'      ~ii           'So           p'.)                  · 'YJL 03> JtVYJ ~-' rvrv h G -_                                                  0S)1?         d?C)'            . ('l>hbl -'JJ                                             o-i:;e'~-
                                                                                                                                                                                                                                                                       Li+h
                                                                                                                                                                                                                                                              I
                                                                       Ci-:')           r (\                                                                                                             J,1)
                                           j 151 trv'i5/' J                                         S?fl<>+<s            ~"-!--'~:'!            ~-N:=faVlq)''.r(bbb J                                                                         5Jf                  "e&}            (-''Z.    ·3 5'9 I
                        .r-'2 ":S
                                                                                                                                                                                                                       ~hJ
                  ):;Jijo~f"J-';xt( •{\                      5?-F"'r':>             fY)f}U,'IJ                                               §>        fj rnp~'                                          J07               'SI' f"'J /fhfd                                    /~'J7o-J                   ~-
                                                                                                                                                           '
                                                                                                                                                           '  ·(]. - lo
                                                                                                          ,, "/1;:;;_('_; ~ -;J
                    :j.P        )}~         $?       -ss~rh"~')~'f>                            1~11+               J'O      - -f;;:r.P J " cJ                   -70            fC"f!WO-jO-                    l17t:>? .<ii-                   <:,"I:>       '"'11::'0-           ~JV-')'""·'~                  'O
                                          )OlV\o                                                                                                                                                         11
                                                                                                                                                                                                                                                                                                                    -
                   ' "i'>/v:J J,M                      >fN'"1!J ;) 7--.,+~                     S'YIOJ     J11Wd                 ~-(r                   4--rrV'eJ'fl"                            -t.n          ?.1- )       :-..? "<l5                 +'Yl~W                   0 '5]i0        1       J')'\()')
                                                                                                                                                                                                                                                                       ,,
                                                                                                                                                                               -·                                                                                                                                   -   -
                  "t-fY,•?f>l;i--ffV d     3       Ull+         p1-ut1                  Osl'O             -+   _1--(l<J')       -o--tl()(\~ ~                                       +ry"QVJ YI~ J lJ                       ~.\-!           I"!          '?--\-""-\-';'          o..\-                   >'.)   ~
                                                                                                                                                                     ?-i-l-                                                                                                              'Y°"''-'
                             --r<'-<f       -}/VO" w u~l"'0"')<:-1              J                   ")'/£,                  --avi+ 1::1J1;k,,,                             -<:'!/-       _l-.t•.)01/J-t "'-l;J              -j-0             -s_' "':i•q           r~.(VQ_'-t!       r 1°     >:)     ii--W
                                                                                                l                                                                                                                                                                                                                            a-e6
                                                                                                                                                  .              .     d                                                                                                                                                •,
                                (Sl P""f,           J_l-;)       i,..,1..h)             "E _\ -e f' ~.}                                s       B~---:;:b"'Ol. ~                            : (\,         y.nt_11sn              i"'"-1-' :> >l.>\J\ ffl7lµivnno~r ·
              :
              -
                                                                                                                                                                                                                                                                                                                    -
                             V-W<??!'i ,1                                                       'i\ f'I 0.1f'37T1 't)           AvYJ            _J-;J(Y\9,('J-0                                       ,...L J101.fn-G-...n" ::i; Zl 1~.1                                                         ~,..,,,,'-\
                                                    \;j "''' 'f~'"       Q d-J                                                                                             <>+ -t;9.N                                                                        r ~ +-rllJ-1-s          (V .'
                                                                                                                                                                                                     -
                                )"' j"YIO (1'1       1-r-s-v-('lQ )                     -f-J'l?~Q-J            cl        .,-..(fl      'I    -~-;M'l P     'J         -;t" I        •   -t """-'t-=>-l )"'N'I                ...-.,+           ('/!       + '\N\<::iJ            1'"'-'Y'+-.>~ J               cg
i                                                                                                                                                                          -                                       .
;
                                    );)     'S=-<>"        .,.,""'+          -1-uv          ..,w~ -?l..<.>Q)N ~                     ..+!" ,/J ~.7:7-' p "()                    p~Qf?<;!p                   1-J12ifF.bn13''6f IM -                             7.' !'Vdna                     1    V1~')
                    /'1>fvJ<_,'+~'f-3~<J)                                               -;}- (J            (?-'\U.?77 jO                        "ll 'l:J.r>?                                                    (!Y715~                j    J            ("'"Sl/nOJ
                                                               -t-""V)~                                                                                                    ~             '1~'11/("'i                                                                                    "N\""1 <J/-
                                                                                                                                                                                                                                                                  -I
                              pr.J-lf'-1- ~ 0                   ':Sb(l1                  ;-../ '"'1"" f;u~ I(/ {A)                                 <n?'/ flJ do-+ fV. '. '                      ~'l,1 ('\,,l']>             s              J'1rl.!.l-J. g.J (}               \.f'Y.19        "'-"',lfY'(!
                                                                                                                                                                                                                                   .
                                        ~lr-;>-;,.f'                                /"rt fV/                                           41!n1 n1;'?}11: (YI                                       ..,vo]o =tJ5N                                   ~                 f!VO                 ~FV~j-j-Q
                                                                      "f                                                 -a""                         .-
                        r7i~uM                   7'.J-f-      0-f        ; >:)/J H                  ?-J   IAl -~                       ·:1"-IY'                -NOd';)-J                    "'<> d-?,I (?-' <!' '3              7.,_,/.Jf"JJd                      Ylf          7a        tJCV-)-'"'°U;)
                                                                                                                                                                                                                                                                                                  -
                                    . dVJ+            J.   91            1.v-9 . '-1-"'O\ ro., (}-h '1                                       Ti 7 \ 1nJ )..f N                      ~       rv~('f\                f~n:;9                    R\'<>('1              In w.             ~           +1<._"lf -
.                                                                                       ~
                        '(
                        '.:>JV i'. ///·fJ-;f'J 0           f7VO              )"? l-;.-5i-v1p 7                 "Y'l          -o-.qrn              0.7V'JvV'f'l,f ~                               y-oifu-11 f;ll                -1.1-,,,1-111 G1Y.J3-' ;;riw                      . N-,'<r?~p-
                                                                                                                                                                                                                                                                                                                    -
                                    ~          ifCi-J rv,1              ) 11jJJ. J ("1                    'z.;!'    ('r?        ".>-f"~                        --t-Ofll             ?i'I~            pi0wv-;l-:.f-9. '~p~Jltl                                            '>ll~~ 11b1,,3 ·jjw
'                                                                                                                                                                                                                                                                                                                   -
                                                                               ?
                                                                                                                                                                                                                                                                            uQ                                      -
                                                                                                                                                                                                                            -=;,;i..ri-oyD               "1f!l<1                  (Orfh'lf tflJ
                                     ~1'>.fY"I      ...,.,,..,..,, ('10--7   r-i:              '~'J-t -g-Jd                         ~-1-J,        .I~-)-:}- lO                      11,'-tU!'\           >"~+ f.J,, -o J 'J.'O                           --P-N              ~~i:>ftl_    )~V(10-/
                                                                                                                                                                                                                                   f                                                     -
                                 ./ ~~ rr"°Vl                 s__rrr.r,r(I J > -f              f'J"         \r,#q              -+1'0          -fP;PJd iq-~                                           )r$11n•<J                             d--J- .,,~.;,,t'1-). :i _,,,~'11 ".)"3                      "'IM
    '.
'
                             -    -                                                                                           ..                             --                                                                                                                                             - - - . - - - .- - . - - - - - :
                                                                 [
                                                                                                                                                                                                                                                                                                                                               ;
                                                             Case 5:17-cr-00134-BR Document 271 Filed 03/16/20 Page 21 of 30
                                                                                                                                                                                                                                                                                                                                               ~
                                                                                                                                                                                                                                                                                                                                               ;
                                       ~~~WI ~ -~ __C\f\\/O"'>IVl~'i (\I'}                                                                                                                ~CVOjj:<>                          U'\?                                                                 ) ()
                                                                                                                                                    ~~ ~O:i'H~                                                                          J-.f.l yv>vllji,,O' J-VOJ
     ~f1'??~ ")(o                               hf. a/..                       \.v\l('IJL...j,J            &d         1~7'1"JOVO)                    "f'>N(}.,          j<l     T/-1"7V.f N' !                 ~i)~.1 '1.iJ.c:h v                    JO -X-rjdiw O'J                              )9
                                                                                                     ,..                                                                                                                                                                                                                     .
                                                                                                                                                                                                                                                                                                                                           ~
     "J;v.qL[Yb SNbJf-                             J-0               >-f? S'P-'                    kvvP.1'1               -;).ti.a 711fVJ               ._p.rv              ~Of ?')/>] T'lf- ~P/?                                                    d--?"f1-J '<\' 1,1.:} ~ "
                                                                      ..
                      A-]!.LN-P~                          ~IW +-f.,,,"11Y1b1~:'1vJ                                                                  f"'IOJ"t)                  5?-!'\~/\~J              cft..i"""J            ---rt\-    ~~                    'IW..t1VYI WI ~
                                                                                                                                                                                                                                                                                                                        -·
                                                                                                                                                                                 ~
                    ---9"-ffir ;;.J'-'bvirvo                                              '~O fN'O .f?fi0                                           r-'1;1        .n110         f..1rif J                                                p..f>TOl?c)                 f       -~ .. ··-~
                                                                           ~                                                                                                                 'OJI-}-          of            ~11-1-
                                                                                                                                                                                                                                                                                        - Y-1.\--                                 -
                --prvo11.d                       J)~7· l:)                           WP)J                  ht(fW-.!S .lAR+\-                                                                                  -jfV{.10              '1"'12.J-)-"-<>'\JJJ--°=7-N-I f'J'<rG.
                                                                                                                                                         ?i'rr pvo i~pr?l°
                                                                                                                          I                                                                 -
           .,                                                                                                   ?vO       f'.VI?
                                      ~!-        Olvi_               ~"/'.ci1 -~                                                           7'"W>\').}-                                                                                               "'?'Yl\.IJ 1'IJr.1 o~                  '?'>\     L
                                                                                                                                                                                                                                                      }
                                                                                                                                                                 Y"'CVI Y"".! J_.\- ~·t111-""G ~~                                                                                                           .
                                                                                                                                                                                                                                                                                                                                               '
                                                                                                                                                                                                                                                                             cc. co tt- t1J
                                                                                                                                                01.r"'~lc1av_ f!W s_1                        ~'IJotfV:}                                ~}-        NCJ-<l::li'ft'                    P>f'JJ:fJ\.J
                                                                                                                                                                                                                                                                                                                                 \--e cf
        ~f"'l"'J.                       h 1<>.S<'J"J                 1'?       ,o        ...pnifUO)               A.Nl3trrJ 7J. .9              1'.V>o       '(JlffJ        ('Vt:<.'+'=?W'OJ 70               -0:,fV~j-;fo                ;-fNl~Jv r.j?                       'f'     . Ji-I' 11-f-
                         d--j.1-,,}..,, J         jff'N              -P.'O           · ,~s                      yvJ<ffJ11j-            p15,11fJ 71+                     ~                                            -p:J   n·VJ rnr'Yif          f'f'-\..()'?V•<i11?fV"<J                     ~
                                                                                                                                                                               ht4 "" "'"' ..,"J?ip
                                                                                                                                                    I             -                             ,....
     S<:'V<>    ~"':??-J              f?-t"'+S         ~'}U                    ~~I'             "'D~-l-rrrYJ                                    hKY'              l J"~                      .Ilt;''         fN,1..;J              Q     flO-J-            "'c,-?-J"-~;,- )"-'7')                     d'
                                                                                                                              ~                                                      79
                                                                                                                                                                        I
                                          ~             .,.o               Jj"O         .~yi.,d W               CD NG)             -f ">?-....,+          JV                   -
                                                                                                                                                                      /i J-fl I J 'J o'      .:p             ~<>);!                     vp>::i"J·          0-\-.             'S-O      ~>(1.
      r"""'-P"' t                                                                                                                         .•
                          -                                  -             -   -                                                                                                                                        l                                  f                                      I
                                                             10            .,~,~         1,M          (<J.-tVJ         ';,..;:"~k>....J.~· ;)'YV;}J'"V")                             ~J ~J              ;M,:           7'"'7:1 fV d- r: nfJ"''J, ~.                                   ')-,.QI'        '3.
                         ~ "'"'">°.IV..''1
                                                 p-rt1oj-                          .:..,,f-YV>')           70.JJ..t!F'P. Qvlf                       "), \?       1-0~}-Ni,.A J       »mwY1                   ~~       t""avJn"'"'~ f"a                         °"i.L. ' fJ""l» <> )?
                                        0-f.i
                                                                                                     ..                   I
                    No                "S~       )-;.J ·' -y'\        ·2 ·-~ J           u--7-v7.f-'l..-t         ~       /'on,f'.1 rrd                       l'.C'O)I .., '?;718/               ?f.1+             '11 1 t-tM            l.1f-'lo 0         n.--,ovYJ                   ~~1?1.-\A
                                                                                                                                                .                                     (h,lfCl'-"109,}             w                                                                      f-'.\"fO)
          -}Pt'-' !>br'l                         rvo./+.-,,,W.Joj-1" !                       Y"'-~"'lo N               ~-J             )~"'in1r10                ~            910                                           ~ .' ~.va"JJ-J"-''1~                              "\-\-
                                                                                                                                                                                                        I'
                                                 ~                                                         J _1")     i.,j..h )                              '('~                           1 ;r l;i "' ('\ ·':>            C3,    ·n      c;, rt"'-l-'>             f"r.ivn                  -f \'J
                    -?:>" io7 ~-'                                    ''T             \ca1o-e                                             s-et                               ·} s<6B
                                                                                                                                                                                                                                            I
                    ,. ,..,./-]              (S 13b 1 SOh                                       (->        -e         '7°3 ·1                       ~<6_,Shh                          -r") ·<;                ff)O J              1f:;1/ ho! 5 'Yl hLh
                /
               'No1-w-;~:3.                     · f\     J7' I I .1 141                  ;JV.'-+ OYIE}                                                J .1 'Z)                       b"lb         I     FiO!o '('£                                             I S-fY1 d'J'         pNtl "/\      .
                                                                                                                         \SJ<l""l9                                1\.1.li J                                                          •J gos
           ~+-i+~ ')"?-f.l UY'\                                      n         "-i-N"llY" r:i              ·    J,_, f"_D)fYL/:. '-t.S N ,I                  ~              f516(;j .k~+                 "<1'11 ~VJ               L:ri-n~'.)              )'"l!>_'J+                "+j..             o+
                                                             JI
                                                         r
          ~;;>0-'GlJ             ;r- ..,)-   il-\? 'J.Jv,'f fv ~..,. ?( d-                           .J. Cl                             f'l,I       Yo   7-f\O   I :,   ?    p l-01     ~'.)                      <; 1)'".lJ        /""':,(1/[-fl     I        • (           q-."}-..J S_1"it .
                                                                                                                  J   "'""'J-                                                                                                                        1I              ,1
                                                                                                                                                                                                                                                                                                                  )
                                                       °SJ,..;-t--..vJ.                   ) '"">Q• ..'J"f.,.. WI         o+        -r-:n·d ,,....1 VJ+.1 en                  i"".IJ+ _po          .)!'1711+ 'YVf vYl                     ":>"Cl"
               +""'!?+·               '0'<'0     ,,                                                                                                                                                                                                       i-fVld(-"":.it" I"" ~
                                                                                                                                                                                                                                                                                      11
                                                                                                                                                                                                                                                                   r
                                                       l"r-1 ·,..-!- ~ - -i-.rnc:>                             .;'1+ ~('i          j      kj!?.'-:7 .. 1? .,. J. ")                                            r.i    T~            HOWPJI?                 f'/rJ CY.>iv;y.>_•()o)J )
                                 -1-"?11-f-.                                                                                                                                     "rr;;+cJ "' ') :i
                                                                                                                                                                                                                                                                                              '
                         -                                                                                                                                                                                                                                                                                  '
1'
                                                                                                                                                                                                                                                                         ~
                                                                                                                                                                                             '"'~




                                                                                                                                                                                  '·




                                     :
                       -

                            s.V..:p.:trv~ecLJ'~ l ~~                                oo~-tcf1'otJS

             -             .11A1S~- -\o                                (S\,tGC.   'Jit6ei (A) =fu..- ~                      ;N i~~Se'r-Ja                       "'-     ~    e.f\ffeNC{_,. fo a. +er,,.,,                                       o+
                                                                                                                                                          J
                       ~   hf- r             1'50      JJtl'/lJl!t--      -£or    a fdo,.,~             or      °'    IY1 ,'s ol t/Y/.(. 11.r     .. }')?~-1           'irJc.\'-lcl..{.             ,,.,..... __Ct.   r-~'+             i){- -.~
                                                                                                                                                                                                             (



                 ..
                       -
                            StNi-eNC:.Q..                         CJ..     o '1'[:;"tt'(-i. nw,.f--    -fhq.+- +V-0              c1~.(e.NcleiJ+- ~ f-l<tc:>l;                                             01'1 Cl               -f"<.rtYl        a+

                           ~-eri>t's.c_c:R.·                              (~le~$£           r;.f+£-r       1'rvt f fiSON~N+                 I     -l..   ~cep±_tw--.., f- 'f{.e. C.cu.o-f-                                              '&A"l.f (
                                              '
                                                                                                                                                                1-.f                                                                      (ef'4~.
                                                                                                                                                                                                                                ·.;:
                       _ ,-,_, Glo.<..ol{. 0..'6                     Cl   \P-C<:r+      iJf' -1-\-e.    S1A.~r111'~e.c-{              ce.f,f,.G\.~                        s~                    Cl.       +erM·                 t ...



                       ' b\{                 ~'j-q,fit_f-e                o• if         ~         c}..e..f?er1Jq<11:/-.       h"\..S            ~e/\J                 (.oflV ,t...+~cA                       -fOf           +-~           f:rr~          telv>i-
                                                                                                                                                                            '•




                       - or          Q            nLOl"L-Lb+1'C                   I),., t ~,Ve.£.         ~,-~               Ql~       ct .e..-f1'NW                        i'ru , S-c..c...+1ul\J                          ~ '()(g_        l (13)
     '
                           -/_BUS<:- 6:5Cel {f3 );j-M~· tct.lcz-~!1c<.~                                                      ~~~J.?c;{S                                           ~~
                                                                                                                                                                                                                 ·r--eg-"1 o..f S. l.l-(M-rv 1),-</L
                                                                                                                                                                                                                                                                             ;·

                           £      -e., I t.       t;l   SJ!-.          Q/?f~r          @r r1's1J~~                    OJvJ f- i.t.rS11t..:tA,f                        fc,              JS~'-
                                                                                                                                                                                         '.
                                                                                                                                                                                             I $'-j_"(,                     .          I~   use_      1e~e,          tr ~l!J_.

                       - :MJ                  I~. 4.,.fJ '- f             '157       C.un~re.'iiS        hci   '5     /Ur;-f..       re.gu..tH..d                -~~~rr)~                                                        r.e...te~                &&-fi-cY


                                                                                                                                                                            ';)eNh~CJ') f c
''
                       _G::tlrt-'-•sor111\ljJ/.,                              f(,{f fw.-t   TY10 J.{.        . /11\11'2..F-'.-'l ''114h~
                                                                                                                                 v
                                                                                                                                                                                                                                g~
                                                                                                                                                                                                                                            .
                                                                                                                                                                                                                                            \J-eC1.--<    o+-
                           :J~pn"SoN ~ ~,+-, ffe-' o..p~t- ~                                                                                             (,.J<l_.S_\)_q, e_            •t:f-e._d. /,-i 1~                       SeNf--e_~


                       : .fvs{W.r(Ylo R{                               vviQ. fEqr~V!frt""d              U!J% ·el'.ihot.r>f~ wH"V\ . MEi!Y~ -                                                              e»h&UV~S                              +-h.~


                           _Cl&_~ CLrff 1t,1-t, f:'t(Q t.f                                  -#b       h{NJ 5·r          hts.          c.""'se                  Clftd.            ~~                   c.i.,.l S.o           log.et\.'>          P-l"t-C..~-

         ..
                       _J~~                                 v.><o..;5 Cr1'm1'f\/~                l     ht~~'i-~.C;\. f--e.6(;}('Y-                                Wii""ov1,,+ ~-                                  lf'l1~P-~'                        5 f-_"2- c.£ ft 'C...
                                                           -
                           :0 f-f-.e.~~                           Gb ct rci.c.A -er (~he..                E.!\lh.Pl.\tt..g.~
                                                                                                                    .       .
                                                                                                                                                          VY!   f.. ; f     •Lr   :yA--~.+                       ~
                                                                                                                                                                                                                        .   '
                                                                                                                                                                                                                                        VtCt..v<..       (!(._



                            ~u.,i'd-e,                   l ~ /\.(_        cs(-<CeiUz         '(Q.1\1~        ;;Ff.-     hi ±o           l';;\.        (Yl.on"f11 S.                     ~       e.    I   (.;ci..rt: (A.ht<. 6'°' .I-
                                                                                                                                                                                                                   "            .
                                                                                                                                                                                                                                                 hC£.S


--~r                       be.v"                       f N C"t.. <'C ·lJ 0... .f..e ~       £l.S ir~ #~'s                   ~i~. \"r.O~<:;.                                                                h~~~                             S-er~

                           ~0,,    '{'{'l·   i'f\I lfY1~-~J~._N+-€NC.Jl. cr..f..                               4~~~ I~~/ r:Jl\_,j 'h."tA                                                                                                          &.e~
                                         )

                           -fc ,Q,'-'?.. o:f::: an~ ot~~c.,'f-h'N etr+~~od4-/                                                                   ,·!'! .{>rac.:h"vf\J·S.,
                                                                                                                                                                       7
                                                                                                                                                                                                    si.A..f&' l)lkd                         Ce.I~


                       . I~ uriW<.f.<(ciruftJ o.._~ctho~c.4-e.J,                                                                                                            (-eCl..&O~                                M le..-~ t.t.b a.k

                       -vi.a""2-b \,.~~c,.h                                          -to    0.1)~.:c_t-e 6fh _of·                     ft ub~ft-oN / .s\.A. .oer v iud                                                       a-t,I~
         .   '


                                                  ..


                      .'                                                                                               ''


                       -                                                                                                                                   '
                                                                                                                                                  '
:;
•                                                                                                                                                                                                   -~




                                                                                                                                                                                                                                                                 l




                                                                                                                                                                                                                                                                             •'

                               Case 5:17-cr-00134-BR Document 271 Filed 03/16/20 Page 22 of 30
l                                                                                                                                                                                                                                 -----                                      ,
                                                                                                                                                                                                                                                                                 l
                                                                 _,                                                                                     c
                                                                                                                                                                                                                                                                                                         --
                                                                                                                                                                                                                                                                                                               i
                              --·



)
;

                                             l2 e...«<C-iv<..-t ~o t0 oB..,.e.8-n:)f'.l
                                                                        --...,

                                        · MIZ.. lfu1c;t-J,1a.rf'                               I-we~       . ciby-ee:k to acvi                                      ce s t-d--urfr OJ\l           :J!~                  "~'i l:l:t.           o• cJ u c.J                  o.-<.         ~
                                                     "'                                                                                                                                                                                                                                                        '
                                            et,ll "'-'\-l-cJ        \Jtc.,·h'M':>                 vi- ca\;11\-1-s.                     1-1             1'1U c,(vJ;k_                ~ B ~\                  ~    w-.f-.rv,,.,.<:..,-1 ., °"'--c;.(,-      Cu.,() 1hl '/3~"'k
                              -
                                                        "                                                                                                                                   I


                             '               ~               \::i-u:...N         -re '°°"" t c)                b-e.--fo c--e-           f e S-e.JV f-e,-,(.,/~                        h ~       lL)    q,i o*                   +k            prof:.Lr+;                       <"N-f--
                              -                                                                                                                                               J

                                           9.1 ~ l.. kt\Jo....>l-e!.. __ ~-l:J::e.I.b / ~,.,,,/-L-t~h- NC                                                                b'f,,<N~          A     r,,(,<>r:;t,,,,<.           CH           cvtt!           5r.1lc,,t              .P---or
                                        .· .»/I b OVO ~o·O .fu.,-fv.u- ,..--M ~ VV!{;v..a,:-.J--                                                                        W"IA          ,?ct\.().                 i'N~{i              h-1 r-o·~                   /Vir-2 • EC:~ltc,Jt-
                                                                                                          IA"
                                                                                                                                                                                                                                                                             ,
)                                           ' -~ 103:.       iN.,l~-L...,\                     6vlcl +lb                     C<,   I ( -ei.,u,,/
                                                                                                                                        ..                  V t--c:,HIY\.. "::.        o-f.        c_CVA{'~                  - ~-LO                       -tlr-e.-         'l o\J-<. f"(\j~--
                                                                                                                                   '
                                        . ~ll e.J-- +-o l'he..·e...+ +-t-e.                                          !<J"'--v ol.£.<V          ci-_er-~ -tv-e__ #<,--                                              PrJl..e(.,.u)              v~~~                                  W'21'..e
                                                                                                                                                                                                                         0
                                             E.'rJ      CfN    1'\:.: c.-1,l           ,'11> ~~+vv.N\.                             CN>o\               -MA"'\,+- -fV\C.,....-                   c~=(              f> (" 0 g.yf+y.                  o~                 c. C>l.J..'\"1':S
                                                                                                               l{
                                            ~ - l 0                W"t..'(i.                 N".,.i{-                oWf>..H...cJ                  J.... ,·           Df"           t.A.ru:J--e '               +t--e- cu... t:.i-dlvL-t                               a-C                     C.0-1"1'#-c>i
                                                                                                                                                             \
                                                                                                                                                                                                                                                           "'
                                            6f---       Ci         J;_ t >•J-     6    ./V   1i.-t -.,,. _ I          '.s ~h f.<...Jfa ~~                                ·or~ k.cu,,,-r                         -/-0          ['.lcei,,$                ":2,'l-L,/                               ~y
                                                                                                                                                                         I                                                            v




                                            Vlh i'c,{/1          ~ f-G-t. f--L <;,,

                                             \L
                                                   ilJ. ,.1"-" J.                I,' It l               L;,.e_ Ne._ {-,·c__ £·~ f1.,/                            f'l -e ".; ,· c,   N-""-f--<'OAJ ,                 0    0       o'Hre..- -               ; iv""- l-n.A;-i-v,,.f-
                                                                           I                                                                       I                           "                            I



                                        . -hi c1 ~            ,n 1.A.-f rPOY-f-'b                 t-c.,             (cl<"\ V-{..'\.} 1                 cJ. e..Ut~~                  C) (        o+.-uw1G-c...                         -f-(OV'll ~ f--e.          r           11\J'l. '--i
                                                              u                                                                                                                                                                                                                            '
         '·                                 oWtv'{J'O,/;\,v"/'                          0 S"      £1:.-C-.L.!1~                        r .N f-er<--e..1-                     t~. r-e~t                     or            I?..-@. C-1';0(\.)    <>-l.- (
                                                                                                                                                                                                                                                             .
                                                                                                                                                                                                                                                             ,p
                                                                                                                                                                                                                                                                  '
                                                                                                                                                                                                                                                                      6" o     p.c.. H....._,,

                                            -tD . °'-          fTi-t..-'''i:.-1-               ~"1..-IT                 ~              cke..--e.rn -i eJ                      -f-o         ~--e            O<.       +rews..f-e.r                         -IV           '/-1.--t.J.'l

                                        . .}-- ru,5f-(..'-(_                   IS lr         Tf'-l- ~1--e..-.e.. &                     O" .(-.-             '1-vuJI- -i1u...5"-
    )


                                            lk.r~6-a..e                          +t-e.         .o.--o~t-es.                             et-             L<;;V..JVf--                Co-co                   w·erre ow~                                           "fa L/                 ~
                                                                                                                                                                                                                                                                                                                   I
                        --                                                                                                                                                                                                                                                L.

                                            tad ~f-e.<.L of-                                 ~           +fu-."1:.-{-, 1~                                         ~ o-V--C.FnJ ~ ct.IS<:>                               p ( t> v--L c-l                +"Vi ;<.s            C(_         -fo·i ..,,_. l

                                             wi+IA ~                           0. ~l/.e.t~                      U!     /"b' l\i-.C.,r;,.                I'       IV!~     P,c:.,'' C/v1.el -f1,.{,_                      ~-ec.~                15-{-            \~-f-
                                                                                v

              PIA     ;A.~                   ,Pf'f$_p,_A--<..vL b1.1~ <;1- 0                                    1:-e§ NTV'11J..-.
                                                                                      ....
                  J                                                                                                                                                                                                                                                                               '

                                    -   .



                                             ilAlll          ('-e._%h~'ON                                  ;"'I;. UC'\ Wt:trt cuJ-f--e..vJ                                        ~ 6b .e,C.+-<. ck -ro1
                                                    \                                                                                                                                                 "'
    ..
                                                                                                                                                                                                                                                                                                                   -.




              '

    1                                        Case 5:17-cr-00134-BR Document 271 Filed 03/16/20 Page 23 of 30
    t _____
                                                                                                                         c
1                                                                                :                                                                                                                                                   I




                           '
                                                                             .                                   -
                                                                                                                                                                                                                                                                   .



                                   _Db.J-tc.:kto r0 ft>                                      \/C,t.Jl,l...e..        Oii.cl ~J"'-* '{Vj~'f.±CL_<;jJ,.IJ:)~ dt 'c-f::1 'cl\J                                               I    ~           /.ea' 'S"I •di l,.e           c)u."?:"olt~·fW

                               '   _,...D!J._;.CdV.I\ "Is                    !- ]            C).;(       t-ve-               S~•Se.ct~                                t' ('J cl <'"c.:l""-i.d- -fw-.              -a o\1-e.~llJr~.P...~i'Lcf!..                           fe>

                                       _f- rv.ft.. oeN i.u..: -fo::lf                         ~q__ c_ctv\;.{-                                  :t--w:.              ev f~_____:_P-_ ~-xruh:.Q.. ti~                                      tlre..          ~ou.z~
          _,-


                                        6h0-U~                   ~-                          ·-tt-<        f'tl f-e,U__J_                  c.o"4uR_,-\-o                      df--- ~ ·~'-l>'i ~ .,.._ -l-U%                                                   Coci~w~
                                   -                                                                                         -
                                                                                                                                                                                                                                                                                                        '
                                   -~o\~e..                          t)~--              it<- ~13.Ji;-ed'l'\ldtS'hi-<rd-                                                 e:r<~           ~~ (!'"'"ft->t_ (_~¥' dlvl..t'Z!_                              (otifl-~\.

                                                                                                                                                                                    revL                           /i'l~
                                   -f--c:r4"' M£ ~ krivt h~r+- 1v1.ov-c-J- -f'o-c                                                                                     ()._    0                            ~ec                                tA.)htC..h'l                 W?S
                                                                                                                                                                                                                                                                                                   ·-
                                   - ;5uf-. ~~l).h\,+1;\                                c..lel'-ftteY-_
                                                                                                                                                               --                                                                                                                                   -
                                                                                                                                                   -

                                       1~ 50'1-tN~\- ..(!CU:-tJ' -tv                                                                      efs.K.-c1                     Svk r(..ci-                 - f"l/l-c,,f-f-4-         d v...r/";;.of.v'c..-ffcVV
                                                                                                                                                                               "'
                                       Arrr a,[L
                                                                         '




                                                        Cor.Vy-fS. · M fl.~GD!-                                  nt uf;Lec,_t-1- _/11ow.-J f C> dJ :Sm ";:, ~
                                                                                                                         '


                                                                                                                                                                                                              ~                   :J:rci1,'tt(Y\.~._A:k- ,                                     '


                                       {)I f6(,,l0vd--            -tc>           .feet             I?_    l.lf't"M
                                                                                                                     e '01....(ff)(J-) --rw. . 't.l c;v-e rri ;.tAf                           --·
                                                                                                                                                                                                                                     f'"'l.tl~                     +o
,_
                                   __(2fa~___:Jv.ri:sollpb 'r:>N . f:i.e_fc-1-l.- ,__d<4....< ~""cl                                                                                 I    ~ a*k-f'                              Trf·-.,_,A '!Jh1'c.-h                             i;)e_tf-~



l
                                                                                                                                                                                                                                                                       ff),....,..
                                       Me, .'£ct&'i"'i./flpr..a+- 'fi,                                   ~cl ef-rf.JT./l al- h4'S,                                                                  [o<i   s;hHwlt·'QJVC1.· { --rt-.:::,h!-

                                       Dv..~-r-ccr~s.~                                         ;         .fu._,~.                         M-o-i={__                   Co~                           ~-Le           ~           pro'f?<-d{ w-.:c.s                                    ~JI--
                                                                                                                                      -        .                ;
                                                                                                                                                                              ct. . -A.'--N ~N 1'--c;;, at..{                                                                        ~
                                       ~~( ~                                                                                                                                                                                    t'N <;.f-11+.A.:f·(/'Q/\.j
                                                                                                                                                       '



                                                                                     CW&focl!j d-r
                                                                                               -                     '
                                                                                                                                     t,oll·Vrdlt-                   (5-f-
                                              -·

                                       -lt-e. P-r11 f?.,Lr.i,y                               ~
                                                                                                            -~
                                                                                                                                      owA.VeJ..                                 .:L-          f!..t'N ,'w teuL{ ,'tJSf-...l~~~
                                                                                                                                                                       .- f

                                                                                                                                                                                                d ""s ct?<-~ S-e._c.L
                                   -~~~~                                                     CCM.rlts                //-12:>                       ill~                       be-                                                   a~                      M~~r
                                                                                                                                                                                                                                                   '{_
                                                                                                                                                                                                                                                                                                   --.'



                               +
                                                                                                                                                                                                                                                   I

                                   . _6..f-        !   nA        J:..J                _ -·
                       '
                Vf:A                                                                                                                                       -                                                                                                                         ---
                \ 0                                                                                                                                                                                                                                                                                         -

                                   -~~~+i'ON fQ._{_us_\:'-e_;±Y.,.r .e... _orcl~r                                                                                                        ·-


                                   . J~~l.!Dn>±__~_JLS..c~_g_fa_J__@_)~ . +1--q_ CC/'\M"+"' i tJ i Q1 f-d-?1' r..J 71 · S-e__wl-.tfl.l l.Q..                                                                                                      0(\        Ct.       (::-<' tSo          N
          -
                                       f'.-nv•·c..tw               ()\--         Ct     V i'o( 00.,tio N                     er+          L~~,..c.~Q.~L-\-~-Gf~c..+«l'Jj                                          C\.._   t· f{Oll'IC-(q.l             jf'\f 'e.+.'-(..vi_'f1"-0N

                                       ohq,/I o•al.f.r                                ~~-lISci~..(?-JH£<?J.~t to ·-~N-·                                                                 Ll0 (~.:,.{ &t•1f-l..-~-                  C<r.i       .0 f (; ~-U' ..f-"-!
                                                                                 1
                                                                                                                                                                                                                                             ·-·

                                                                                                                                 .                                                                                                                                                                          '
                                                                                                                                           -

                                                                                                                                                                                                                                                                                                            -
                                   -
                               r
                                                            _.

                                                                 -
     _,
                                         Case 5:17-cr-00134-BR Document 271 Filed 03/16/20 Page 24 of 30                                                                                                                                                                                            '   -
     '
                                                                         '
'
                                                                                                                                                                                                                '

;
                                                                                                                                                                                                                                                                                                  :




                                         ('r1t1"-.,h~'r.Jc...                         o r r}.-'!_ riv -t cJ.                       9co M              'P< o C-«'fvl \.. +'v'L                  /)-lf<;,QA;\     ..,~b t-<>t,l\)<Z.J                 d.. \· a.e c..:fl.v
                                                                                 J             ..                                                                                                                                                                       I



                                         bC               [ 111   ol. i (' ~ r:fl u             UL~            -tu              creSv<.(.J-         ~....C    Sud.k             u ,"QI et.+~·o"--> •
                                                                                           I

                                                                                                                                                                                                                                                                                                  ~i



·~                                        P!AISUG\J\ l- -1-o -+w.                                   Po r C.e.i.h,, F-<.                 N ~fft.?-.               o-f-·       +~           'E> f.LR.ef~t'M            ;·Nd_,"c.lcri..d- •\"IL vs-.~·-cr.J
t                                                                                                                                                                                                               J




                                          ;4-...\,+-r x                 d-- ·tli-~rrc.~                             &ou\.'M+                      r.!\.Q. cct..r~~ct,rf                         to         ~ 0 (if<:,~-{--       C?ff\lt            PltJ{Ur+1..1
                                                                                                         I                                                              I,
                                                                                                                                  \I                                                                                                          J

                                        1.-. C)    r1 ~MA,f, ~..                           DC-,          c) .(l Q i\j e..J.                 J<rr;1""          -/Ye.          q- ro'i:. S.. Pro c-c.-Ri;;b;..._,, e:}Q_ -1--cr{.,trv-eJ I                         oJ 1· o·lcf-l'j
                                                                                 "                                  -
                                         (2(            iAr!2\ lr.e !.<'.H01
                                                                         . I                   ~             Cl.        (' e. ~Vl..t{- ~+                    '-f\re... &cLLbl                  0?-~..e.NU-S.                         i' f'1   c,...( uclt'   46        ,lot,.(.,-(-


                                                                   l 1'c.u h
'
                                          I'\; c)       1--                           ,1        to~
'
                                       ' {./Jr\ &I t 36 L-f, i;; t..t. 1'                  a                                   (.. D fl 't.f-1   -tv\. f/ rJj           ~                 ~ r"s ~             ? ,- ,, c-e..cclc::.....               ·o·~             ""i-&~
                                         '-
                                                                                                                        .
                                                    /      I                                                                                                                                                                                                            ~




                                          ('       \II c..n:.<....d                  r}-~ ~-eN~(.....~
                                                                                                                         ,'
                                         (t&\~:1.C[/                             t{oj,3(                            '
                                                                                                                   I f'J          {sotcJ              IQ uf f-'b..-v            cCJl'll -S                ~
                                       . '-.__.,   /                         I


J·                                       r C) ¥<..                -2[   o rJ.~\ru-.                 6{-1.A.J..t"t> .F_q,uJp~                                        I
                                                                                                                                                                                                                                                                                              '
                                                                                                                                        v
.                                                                                      J
                                           A. R               (-<eN e.(..e.c...                       8'361                    A-pm           /Vl ON , t6           fS,.

.        '·                            ;6          . I              G- e,v -e.,l .e. c...                     7         3fe_O            JLl-.o d'I           Scvrc:'l-()i- Ac--f,ve
                                                                                                                                                                                                      '
                                                                                                                                                                                                            ScA..b                                                                                '

                                  ..    IC'-       ~.     l G-i.1v1                    /...Gu.-J                    <& pc..c,,l-eCJ                    P\ll    Cf IV"'- ¥L (              IJa_. D
                                                                                                                           '                                            v
                                           n.                 l              Sol';w CSt>liu
                                                                                       J
                                                                                                                               -~AL

                      /                   (; .                    l ~SL                        J4w-~                       q4g;                  O~o.r ;)/t.J                                 4Gi...3'(
              /)A~)
              ~J
    :

                                          1~                       (O/'\         ct·r~s£ l'-OrJCC/(                             i Al f--e..A) .(..- &                   hC t        <°    ,•-h.l,r-.R -         is      I :- /Y> 'L ./-'l..c)                -f-c:.
                                                                             .   "
                                          fro f?A-"" r-_ ...(                    (on        "liih 1-vefl") ()r                              d. .er b'v-cJ.              -01003                fr'->       c-e'(.vl< i-c,.e ?-e..r<;.oAJ
                                        I')~ i""c:ot.         t,u       14D~          ,..,\ ~-r..c.c,f-1,'-I                       A6        1'"1     cl ('a'°·(l·..4-( LIs oJ·,,                -f'fre_      ff' '(!$.IA   (    ¥-           (J(-. '~Ir.
                                                                                                                         >
              ~


                  -
                                          V •Ol ..1.:\-tot\J~ ...- AU                                              c4- 1-lAf                     CL   Pro r~<Wl.."'-" 4-c.<O~ J_                                -\-~"1          s.        -hre__         f-,:.o\J (:.u/\Jfl.V?..f\i-..(....

                                           'S-e....PJ/~                          Q~                  f   Cl   ('~l~~(y{~ f ("o .Qn..,,+'-f                                       ct..17   f       ~- ff.0~1_,..J                 to               hci,ue..        ~/l.)
                                                      "'                                                                                                                 t                                "
                                           oh~et 11 WI ~.P                           f?ra,r\f\ C.st.Vf\f-.:;,. <?.-1.D                                          o·~            -/'WJ. .i;u.D.c-™d~~                         iNdl~
                                                                                                                                                                                                                                                             '
                                                                                                                                                                                                                                                                        Vi<>J.J-e.~6
                                                                                                                                                                                          I       ....


     ;




     )
                                           Case 5:17-cr-00134-BR Document 271 Filed 03/16/20 Page 25 of 30
                              I
                          I
                                           -
..




                                                                                                                                                          _, 1+e
                     ftri~O'IU/1Jl)1LC\.j.                                   \IJGLS             fVt   ~'$ Cf.. f. P- {'''-<-(. l            '-}.1,--e;    L_J               I~ U...'1>c_          I    6 t..( I..( !_,2.)                 ~+-i-kt,f-e
                                                                                                           ,.



                 .   +o          •M       IQ.. .·{u'4-llllA,e:1.. r.f- "::.                      A1l~ Co<Jd.u.c.,t                                       OL-~       "fle..,.         e.. S.S "!c "-lf-,.'0-i {                -e....      1-e~ f-;;.
                                                                                                                                                                                                                             t.(·              .           .
                      v_f                                          !3~01,)                                                   +h.,,+- -HH-- tl tr:.ft (IYJ fli~~                                                                       ~i'IV<=t,.;,- ,'-c. (
                                                                                                                                                                                                                                                                           (

                                  L'b (..!.,$        c;..                                                      t'1:.                                                                                                q
                 -

                     :.J'' N 'b1-;" +c.,ch'--
                                          t ovv
                                                l1
                                                                            •,     T~                          C:.r<Nerf\l~-l~                                          +o           Me.-e. f-                   +v-e,.             l.a y.._r ~"11
                                                             ,..
     -                o.('.:-. ·lf'cOO, ..,,..                               '{-V\..~+           'f°t/1..L,                 p;f (.e_~c) v t'yf-('11{                   we..&               ct          ~l'fli CIJV C.,..v~(


                 -    t' N't>h~1...A-tt'ov\.J w--J_                                              _+"'-eN_,fo-~-i?~li't- .. e._ ~ S-Cf'-4-lct,, (_                                      ~(.;e~I-                       o.....f:.           IB C(..,~c:...
                     9_-8~                          (:1.)
                                                    ~
                                                                            Vt't-~              µ~- ~-lAJ                                 rv1,e,.-J~      u~           +~            C(,   t {~eo±vl                  l)1'-ol ~_£,~
                                                                                                                                               ..
         (
         \
                     ~           r~~olfl-\                                                      cFd                ~of=              a~~                            ~.~N       1• "'--C...('-"1'1,.l       1'   tJ'S+1/J~,h'ci...v                    CIJV"j

                     t!rt>e. ~r fu o:.L
                                      r
                                                               l . -Ke-
                                                                                      C...ciu.r.f.-                         l ""c.k""<:> SVL-0 IIr-e,.~rv1.,..c,,f-t-c..r                     ~I                 /-Jtr ~ ':S [ <>V.ftot.·'-'V~
                                                                                                                                                                                                                      \J


                     4)~ L);;{.,~fi,'t:>N                                    -t~       .a..rJ.f.c..i                    o~
                                                                                                                                   (:irk"            .(:.or        fe>rf---e ;+<Af'(.. •



                 _£V-- (~ Vl..ov-v+                   -\~ WI itt,J__ -~-f-..1,.f ~~                                                 a+-     {).l'it~fl"c..CI.    c au.a-+--         r.r.(..     o_~s                              0or ~

                     -f~ C_tir                                     ,' ('-S
                                                                                 Cot.l\.e.                     l/"J"('>" -    l   Il- t{"-f 7 I          (}S\tt•,[J...         .'5b1:(L$ esf A CV'\Q_.( t·c, Cf
                                                                                                           '
                                                                                                                                                                                                  +- req,.f-/·~ +tre....
                                                                        '


                 __v.. )( ~w~<t..v                                    ~kq_T
                                                                                                                       /(
                                                                                                                               11-e . c...c.v.-0'~ -er r.e.ci                          i'N


                     ~J-~o'-1 1 8lft. 7 I                                                                  f- oaf..,e.t:..cl.:..,_ k-ro cV"\
                                                                                            (

                                                                                       J A>                                                                      .0,--e.,       frl_o-fY'.L.           'S ci-l-t- <;,, G>LS                        Q :e_ c..-.e...J:J{·s
                     fl                         .
                          ci..e. rtv-c.J                      ~ro<V\                (1...        ·c.: oNqf'J e,,.0::_d
                                                                                                           1                              1'N   't°l·..1111.,f-toJ\l
                                                                                                                                                                       f(
                                                                                                                                                                               LL    -r'i'-(_ p r c:-e..ecl '°"' f
                                                                                                                                                                                                            e1                                      ('01\.-1
                                                                                                                                                -.



                     .:±1...e.    ~~ G,"trl~                                         (oMt,.                         rvd+-             f'roM          tz,.a,      .aw             h." I ai-(....t           ' ' -6vt.A-· -I 10 M..
                                                                                                                                                                                                       7


~
                                                        ·1
                                            '     ~        l/
                       -l-ttitFc( ~cnrk-/ r£4.-ro   _A•.rt
                                                  .                                                   .'




                                                                                                                                                                                                                                           -                                   ~

                 -
                                                                                                                                                                                                                   .:fJ.
                 -::c~                     ~ o v .;, nv (f\t/\,.J.-                  ctlr .es JJ.. tt.                       -~f- M,r . r;__t>i '"~w?i C/...f"'I- k~d                                                       e -s<:l-l1 8d-f .1 l
                                                                                                                                                                                                                                  1
         .   .
                 _lft_p~~                                            =b_f-lLC 4=k'4.--+.P-L_o.k f-G r-e..-,y,,':>h~~-f'BLP-.tt:+T                                                                               (/!';(!)_     ~r                     i-f-er"l~

                 __5-e.lte.J_fro~_M({t.-f._c,_,r~c.-14- ao.rl                                                                                              1
                                                                                                                                                          l 1Y    -tit.             f- cs SSe.sc;,-ro µ .-a+-                             ~


                 _ ~cvv.12r"1~_k1o1M-t-~rt +w-._f\U¥ · ~.cc, c..Q..~t>l-<...                                                                                                               CM.£ .c:.ro ~.z._ . . .,                                   0...1·.e.
                                                                                                                                                                                                •               •                                                              .
                 -
                      ~ ~f ~-e_l-1-c!(;,Lt -le>                                                        -\w.                 UJ\,J:e.&_           ~ {-q,('()~                as.       "'~"4>-<.,l           VJ -e-f.(.,.. (j\J 6~

                          ~~J~i~--~-L- 0--en\J-eJ,,_fra~•"e,.tlS./J,"-- ()M-c:r.;ltvu..l                                                                                                                                   cl. 1' 0J·c.f-{ ¥                   ()({'
                                                                                                                                                                                                                                                                           · -'
                                                                                                                                                                                                  j




                                                                                                                                                                                                                                      -


                 -
                          Case 5:17-cr-00134-BR Document 271 Filed 03/16/20 Page 26 of 30

                                                                                                                                                                                    ------       ---------                 -----           ------
                                                                               .,                                                                                                                                                                                                     l
1                                                                                                                                                                                                                                                                                                                         ~

                                          ;                                                                                                                                                                                                               --
                                     .•




                                                                                     )

                                                                                                                                                                                                                            .·




                                                    °Nd1' {~c*lt..,f                                                                     r.e..s-vlt {.              of-.~                  ct Ite.r.e,.    !.P                   f.{:eAJ<:.o                         .::+--
                                                1
                                                                                              I
                                                                                                    r.11""'         -/1re..                                                                                            (j


        '
                                                I FJ, u,.s, '- 13 '-fl..-{ lcJ..)                                              ~(                 c.... ~I         1.:;.            ~-{ 0                ~.f- -f-1,.J_                 Su_fe.QS-c_d,,t~


                                                fNal.i~uJ,.
                                                                                                                                                             -"'


                                                                                                                                                                                                                                                                              --          ~




                                                                                                                    J


                                                                                                                                                                                                                                                                                                                          '
                                                    ~\..{_/) ~~mn-i;:JL                                  +w                                                                                             +!,.__"'\.,;-              flv ¥-i:t ~~~                                  ~
                            (
                                                                                                                          -
                                                                                                                         0, O\J-UNf'l'-Ul{-- Ol Cc;:-. r,/-..C...cl
                                                                                                                                                                                -   ...                                                  I




"

                    .
                                              · {:rct.u.JcA.-l-er0-t. So& I <l.

                                              '-1...4~--
                                                                      r:> 6 o ..'.) t1 r 'f-t e.c;.
                                                                      •
                                                                                                                                  f    iJ.ev-a
                                                                                                                                              WhIJa                   M"'-ot.c,
                                                                                                                                                             .fr-t.-e._         ot.Nd
                                                                                                                                                                                             e1--        C( lf('~.Ot


                                                                                                                                                                                                   c..,.i e."L#
                                                                                                                                                                                                                                   (

                                                                                                                                                                                                                                   c;f,...
                                                                                                                                                                                                                                                  C(...~              --1~1'1
                                                                                                                                                                                                                                                           e AJ U\./\·/ lo Ct ,.S0-~;;,3                                  I
                                                                                                  C1
                                               ~~6"Cl '.! f,t.t;._.f./..,                                 &~-o          t-.e                   t_,o ilo\...f..er"'t--1 Lr                      -fv.._ CV.J_               w        Ci...-$                     01.A~N!....J        '~'-!               or-
                                                                 v                                                                                                                                                    \l
                                                                                                                                                                                                                                                                          -                   ~    '

                                                                                                                                                                                                                                                                                                                     I(
                                               1mrt~~v                         fr'-                C(..-t-~ i--1:1c;)..v                      <) r         C: (H\:r- ('Cf {                 ,;,--~         CL ~b:fNc-~\.~ ./                                                  l;N~1-r-~
                                                                                                                           }                                                                                                                                                                                 '
                                                                                                                                                                                                                                                                                                                          !
                        r
                                      · · f6 n·c.e-4                                .~-c; ~              ~                     VV\ l~ ~fG1..}"'2r                                         a"{ __       ~                     £..4..rc, uG...rl--      \,-!                    ~
                                                                                                                                                                                                                                                                                                                          ;

                                                                                                                                                                     4(                                                                          "'
'
!                               '
                                              . .t\       ~ • r:- i .p~i::..k.. I { 1.- ot.. :=iu/Ct..J   l                                                                    I J ~ o'-l1 &D_~· 7 I                                    i 6.>'                  ~,,..oC~c.....e.~

                                                    JI\\. , . S e,..\ ( ~i A.,.t
                                                          1                               __)
                                                                                                   '(t    -k:,....L,
                                                                                                          ~                       Vio~~                            fo          ~               ~,--,Al                            f "'tf"t-y          I
                                                                                                                                                                                                                                                                        ~ rcJ/I. c:'t,.St,,\r~

                                               ~{o lb GL. ~ k.f--.e_Q..                                             \j.           'i._ "1.-U 1\e_,( /:;4rtuhct.-1:.¥-                                         Lf '1-lt'            ctr C.our+ o.f'-
               ~1
..
                                                    A- v.I),..... "·.,.,,(~                                   Ce.u-i;<.- No                                  j     8 .,. l,{(.,.j 7                I
;           \v~ v

                                          '· tl-r c..orclt.:A•                                      -hi        -f1,..e_               _/.. ..f!..-'f::,f-r'IV!,... ,J \J            o+-       0 r--e._         I      I   '..e_~       h c1t &-t--g. o -e.. •.o i/'I? 5 4!Jt;f"'l ve......                       1
                                                                                                                                                                                                                                                                                                                          .
                                                                                          J                                                                                I                                                                                                      '
                                                                                                                                                                                                                                       '-c
''                                            .. ().-I -1-Mo.LP!A
                                                                           \.)
                                                                                                  fi:::a.rcU,,he,....~
                                                                                                               r;
                                                                                                                                                           Cano~                          (> ,f<'-~f,.,.l                 JtJ.                    cre-w                       rJA ~

                                              '1-k"ft.P
                                                                          11        -ti(., I c'.e-v hol cl.Lr                                              &~di f~/ cl                             q        '$ e C,;4.,r               ..iu                      1'r.J+-e r ~ .,f-
                                                                                                                                                                                                                                                  •
    ;                                         · t\.v                 h-e                 b1..tbdc...+.                   [' t"'t; {\,-          ,..-h,.,           r~ C.O'~ c,.r:;;/k_c)..,                                              )'I/lo-Fl. f'h l Lf                          .f ~'Ipf.bf/-~
                                                                                                  IJ                                                   f                                                                                                  .....
                                                    i;5   r           h . 1 l ~1-~"e.vl-e.                          Hf-ef-.}b SI..(...~.                                       llt                 jVlo r -I-~oL~ cs-t:-                                             -/-k         6cvv·\12_
                                                                                                                                                                                                                                                                              '
                                     ·• · Orrnr>D..-Jl.....-v                                     ~ {,~(\'\     t f CLrl l.,J +-c ~ f-i:.f1~cA
                                                                                                                                          ~
                                                                                                                                                                                            ...flA·*               J<-....a.-           he;.~cJ                       AJ-rfi"'            -J;y_,_e.(..;
                                                I             ' ,,             l
                                               If"~ 1".. 1<Arj                                     P1a1v1 h/<                                        e':>lti It~ "tr.ft: "l:IA.)
                                                                                                                                                                        v
                                                                                                                                                                                                       IJ.J...,c)__'-l-("           +fAe__                       {lr1 ~.~ts Gk-~                        OJ..,J
                                                                                                                                                                                                                                    rrb.?.&lf_r.uV'~
                                               lh"tr-&                         A'"'...,.                      ~ f.-o       .re.       J)~_cA                 f\11 l\rki~V\10111(,hlt:J                                                                                                        D.N
                                                                                -                 ir
                                                                                                                           r      '




                                ,.




                                                Case 5:17-cr-00134-BR Document 271 Filed 03/16/20 Page 27 of 30
                                                          -
                                                                                                                                                                                                                                                                                              --
            -     - - - ---          ------.                              -------~- --·~---------·                                                                                                                              -            -                                 -·
                                                                                                                                                                                                                                                                                    -
                                               Case 5:17-cr-00134-BR Document 271 Filed 03/16/20 Page 28 of 30
                                 ..
                                                                                                                                                                                                                                             -
                     '                                                                                                                                              '                                                                       '
                                                                                                                          /
                                                                 ·'
                                                                                                                                                                                                         -
                                                                                                                                                                                                  -
                                                                                                                                                   .
                                                                                                                                                                                                --·                                         -
                                                                                                                                                                                                                                            -
                                                                                                                                                                ~f'lf.S.J viii/                                     }"b71"£'1rvtl ·
                                ~-·1!):;,                       j--?-'VU J                  -}'~., JV,J ~ 7;,; 1o               J¥:l-f0.7i ~                                            0/.           {/.1-.r-,..;. %J10Yl-j) ·
                                                                              ;
                                                                                                                                                                                                                                            -
                                          ~~                                                                                   _,. "1   ~u             t ,,.,,cv~..,".r'-1 ~                          V.o"J        ¥}VJ f)trf)-W {if
            ~1 7>11                                     f2-r~rNn                                ~            l~·m
                                                                          ~?> t1 "'YI ':2. l --:> ~                 (JU\j                                                        1-igw~~OsOJJVn -J-~N?t>-g-9~
                                                                                                                                                                                                                                            -                . (IA~-
       '1}~                ::t'L-1            iZl-.J'O                                                                                  S"'/'1"'JJ ·-:a? 3                                                                                       .....
                                                                          j       -             . I                                                                                                                                                          ,       YJ
                                                                                                             I                            1
                                                                                                                                                                                                                                                    f'
                                                                      r !! .J?i/"h cl                       ,r   7S'1tt~ 11                   rv-a:; .rr?-{;1                                           (\}}        'Y"'J "F?J~
'.    ~;.')-;..a--rT "?--                                                                                                                                                                                                                                        .
                                              "PW                                                                                                                                  ~"1                                                   s- - -~
                                                                                                                               .           fl·
                                                 f-1'1~»"' ·?'1,f.                               rr.r~-tf"'bJ ~ f"\                        .\'.)                    ~vj                 S:-i;J
                   ~                  ~.                                                                                                               '>--.1                                          r~~Je}/\ '?f1 )
                                                                      j~Q,4j/1"ij-1-f %Va                             J        J7JJ.Ff'V-;- lv (:I                               • h1-n                 ~ -tJf,;-t{tll/""1q-:
        -
                  I (frtJ             ">I-~~."                                                                                                                                                                I                      -
1
                                          ~ l<YV"r?,.h9                               ;,;:;1-::nf   {}_,I   a /Y~i-;t-"»:J..' CIW                                            N_11-1j"-'1- j                             .A   7P.Jll vO
                                                   1~
                aw.                                                                                                                                                                                          a+
                                                                                                                                                                        '}
                                                          -                                                                                                                                                                                                               ..
                                             ':J,_f. "\Ji()                       7'h.rj,.~.>./l-f~1-;.~ ·I! c'J  .J-fJ'1~/l,,,, ~.P ~ ~ (;1 VI?. ;J1J . .J -r;yv:iw                        •
                  \2/-JVd--
                                                                                                                                                                                                                                            -
                     b         's:    ~         .;,~                  I           '"-'},J '"V\<l? -rwJ'·... 'y___,,vi~ L113, .·-a~ --F~):,!\')J1~.~--~'(j :>~JC)
                                                                                                                 _                                                                         .;
                                                                                  J                                                                                                t)
                         ~vrf-1'4--j .J JJ;j                                  01./()        J?--tf"a                               (V1t~,/'-f7-·" r' ~ 4 di"iL                            . Qv\?f~l'i'                  e;;;., yow·
                                                                                                                      <Jf
                ..('r/-1"-.:J w           -r '1"I'""rn c:;.                       "$~_..,.,,        --~7d                                 <;;Vil 910??)                          fl'J'\/~.[!-'f."''"Ji,1J?J l1j ·'Y.1        -Ylf   r~;r-
                                                                                                                              'Mf
                           -                                                                                                                                                                                                                             -
                                                                                                                                        0S-f'Vii';}~                             .~~Lf~iJng.                                   H-~
                           I          .                                           ~
        S;J""1~('\                    7 i=;,;->i/ OJ -;:?' ?Ii+,                                    f\1-{         -f S<J-Jj...f.f\.., 1                ~1~                                                              ~c·SJ               -
                                                                                                                                                                                                      r--"1
                                                                                                                               ~

                                                                                                                                                                                                                                            ---··
                                     5-? lf            )''!,,    'l1+                   yc-,.1.1-:7: -17 S.?i.f                         "'1.::i 7r:i11 f'J7l,'.,                                                         --n+ ..J.-0
                                                  ·.
                                                                                                                                                                                        r~+-~~~i."'
                                                                                                                                                                                    ;,~q<°"'lj                    -f9
                         -Y.J\JO              '::,'??            ?J 9(/                     1V1-~                o/    l~J.-}-3_;          J _h.f4TJVo                                                                        ef-1'i:fj9
 o"
                                                                                                                                                                -                                                                           -
                                                                                            '
                                                                                                                                                                             r
                                                                                                                      '   '




                       f61[(.flol"f   ar:lJ-r;e/d..e;eef__-e/uolOp   a~                    ' Jc,t,t'-ol    -e.A)Utv

                                 ltl~ (){- -fvJ!.,,-           1~C>lrt>0Ndl-   ~.(l)· l~       JC(.(,!-/   ~ kf..t-




                      Case 5:17-cr-00134-BR Document 271 Filed 03/16/20 Page 29 of 30
 ______ -------
._                ~
                                                              -   --------        - - , - -----------~---------------                               -   - --       -   -----   --
                          Case 5:17-cr-00134-BR Document 271 Filed 03/16/20 Page 30 of 30
                                       ) oJrTG                             bf/\   ~J1t()v.vbf
~~-~-~,~~~~~~-~---~-o~!~-~j~~--u~~~~~~~rcygf----~~~
                           - J~                  --p.vv"...        'm ·=wo~3"1j
                                                                           )_<a}~OVJobo+i=                -_
 --------~---~.---~~~-~,-J~-n~                                                             :n~,-~----'--~---···~-------
_ _ _ _ _ _ _ _ _ _ _Fc)_--.!'_v_o_s_Jud\ -ib,/Jd<u ~-~"-'                                      =-=--------'-----1-                                     1- - - ' - - - - _ J
           () f;QG'vp~ j!!J                                       /r,,p           t,;-b :;_;~ .
                         -p.1~11111b.rY.JJ3. <'V\lf- J ~ w rr~ n-o-r----C--'------1-~m
                               . -                                            l - -.--~ -                                                                               "1
                               - _fY)"ff?{PLJh3 -t'ij(1"ffJv'{)'3'1ZJ                                                                               -         _          ---:-
                                                                                                                                                            --\n I
                                                                                                               ~'11     c:v ~oei (V\'JN     o I~
                                                                                          -:J.s.S Ci.3 ¥'1'-r:J --t-Q...v+'22<1              q 01
                                                                                          ) Q   -h<O "e        ? N     N   <:if~!-W \·.t (Yl        -
      ~ -fi:f\1.~;,~~,;~t~A~f~~1~f,t:::)                               -
                                                                                                               -t'?.   "'!:.-<;"."QJ rv,u   J~- -
                                                                                                  81~'.-(f l\Jn_?~OJJ                        S.11
              I' "7        '   ,.,_,,,r""-~"~'"-~";:<_''i:·-'.;: . -
        ... /').;,~ ,. "Y;;>'l}. : ~ ) "''""-~{~:~~-~ --
                                                                                                               ~tt     -N.J~ fr!'O- ~        ~n~
                                                                                   -p·:id:J;J--O 'ii-ktv,1 of-ft1 S1j1a7S               f J pwt ·
